Exhibit 10.1

Execution Version

Published CUSIP Number: 38240PAC8

EXIT CREDIT AGREEMENT

dated as of October 12, 2016

among

GOODRICH PETROLEUM CORPORATION,

as Parent Guarantor,

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND ACCOUNTING MATTERS    Section 1.01    Terms Defined
Above      2    Section 1.02    Certain Defined Terms      2    Section 1.03   
Types of Loans and Borrowings      25    Section 1.04    Terms Generally; Rules
of Construction      25    Section 1.05    Accounting Terms and Determinations;
GAAP      26    ARTICLE II    THE CREDITS    Section 2.01    Loans      26   
Section 2.02    Notes      26    Section 2.03    No New Borrowings      27   
Section 2.04    Interest Elections      27    Section 2.05    Funding of
Borrowings      28    Section 2.06    Termination and Reduction of Aggregate
Credit Amounts      28    Section 2.07    [Reserved]      29    Section 2.08   
Letter of Credit      29    ARTICLE III    PAYMENTS OF PRINCIPAL AND INTEREST;
PREPAYMENTS; FEES    Section 3.01    Repayment of Loans      32    Section 3.02
   Interest      32    Section 3.03    Alternate Rate of Interest      33   
Section 3.04    Prepayments      33    Section 3.05    Fees      35    ARTICLE
IV    PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS    Section 4.01   
Payments Generally; Pro Rata Treatment; Sharing of Set-offs      36   
Section 4.02    Presumption of Payment by the Borrower      37    Section 4.03
   Payments and Deductions to a Defaulting Lender      37    Section 4.04   
Disposition of Proceeds      38    Section 4.05    Defaulting Lenders      38   
ARTICLE V    INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY   
Section 5.01    Increased Costs.      39    Section 5.02    Break Funding
Payments      40    Section 5.03    Taxes      41    Section 5.04    Designation
of Different Lending Office      44   

 

- i -



--------------------------------------------------------------------------------

Section 5.05    Illegality      44    ARTICLE VI    CONDITIONS PRECEDENT   
Section 6.01    Effective Date      45    ARTICLE VII    REPRESENTATIONS AND
WARRANTIES    Section 7.01    Organization; Powers      48    Section 7.02   
Authority; Enforceability      49    Section 7.03    Approvals; No Conflicts   
  49    Section 7.04    Financial Condition; No Material Adverse Change      49
   Section 7.05    Litigation      50    Section 7.06    Environmental Matters
     50    Section 7.07    Compliance with the Laws and Agreements; No Defaults
     51    Section 7.08    Investment Company Act      51    Section 7.09   
Taxes      51    Section 7.10    ERISA      52    Section 7.11    Disclosure; No
Material Misstatements      52    Section 7.12    Insurance      53   
Section 7.13    Restriction on Liens      53    Section 7.14    Subsidiaries   
  53    Section 7.15    Location of Business and Offices      53    Section 7.16
   Properties; Titles, Etc      54    Section 7.17    Maintenance of Properties
     55    Section 7.18    Gas Imbalances, Prepayments      55    Section 7.19
   Marketing of Production      55    Section 7.20    Swap Agreements      55   
Section 7.21    Use of Loans and Letter of Credit      56    Section 7.22   
Solvency      56    Section 7.23    Sanctions Laws and Regulations      56   
Section 7.24    Foreign Corrupt Practices      57    Section 7.25    Money
Laundering Laws; Embargoed Persons      57    ARTICLE VIII    AFFIRMATIVE
COVENANTS    Section 8.01    Financial Statements; Ratings Change; Other
Information      58    Section 8.02    Notices of Material Events      61   
Section 8.03    Existence; Conduct of Business      61    Section 8.04   
Payment of Obligations      62    Section 8.05    Performance of Obligations
under Loan Documents      62    Section 8.06    Operation and Maintenance of
Properties      62    Section 8.07    Insurance      63    Section 8.08    Books
and Records; Inspection Rights      63   

 

- ii -



--------------------------------------------------------------------------------

Section 8.09    Compliance with Laws      63    Section 8.10    Environmental
Matters      63    Section 8.11    Further Assurances      64    Section 8.12   
Reserve Reports      65    Section 8.13    Title Information      65   
Section 8.14    Additional Collateral; Additional Guarantors      66   
Section 8.15    ERISA Compliance      67    Section 8.16    Keepwell      67   
Section 8.17    Compliance with Anti-Terrorism Laws      67    Section 8.18   
Compliance with FCPA      68    Section 8.19    Additional Collateral
Requirements      68    Section 8.20    Depository Bank      70    Section 8.21
   Compass Bank Deposit Account Control Agreement      70    ARTICLE IX   
NEGATIVE COVENANTS    Section 9.01    Asset Coverage Ratios      70   
Section 9.02    Debt      71    Section 9.03    Liens      72    Section 9.04   
Dividends, Distributions and Redemptions      72    Section 9.05    Investments,
Loans and Advances      73    Section 9.06    Nature of Business; International
Operations      74    Section 9.07    Limitation on Leases      74   
Section 9.08    Proceeds of Notes      74    Section 9.09    ERISA Compliance   
  75    Section 9.10    Sale or Discount of Receivables      75    Section 9.11
   Mergers, Etc      75    Section 9.12    Sale of Properties      75   
Section 9.13    Environmental Matters      76    Section 9.14    Transactions
with Affiliates      76    Section 9.15    Subsidiaries      76    Section 9.16
   Negative Pledge Agreements; Dividend Restrictions      77    Section 9.17   
Gas Imbalances, Take-or-Pay or Other Prepayments      77    Section 9.18    Swap
Agreements      77    Section 9.19    Swap Agreement Termination      78   
Section 9.20    Use of Proceeds      78    Section 9.21    Consolidated Cash
Balance      78    Section 9.22    G&A      78    Section 9.23    Leverage     
78    Section 9.24    Minimum Liquidity      79    ARTICLE X    EVENTS OF
DEFAULT; REMEDIES    Section 10.01    Events of Default      79    Section 10.02
   Remedies      81   

 

- iii -



--------------------------------------------------------------------------------

ARTICLE XI    HE ADMINISTRATIVE AGENT    Section 11.01    Appointment; Powers   
  82    Section 11.02    Duties and Obligations of Administrative Agent      82
   Section 11.03    Action by Administrative Agent      83    Section 11.04   
Reliance      84    Section 11.05    Subagents      84    Section 11.06   
Resignation or Removal of Administrative Agent      84    Section 11.07   
Administrative Agent and Issuing Bank as Lender      85    Section 11.08    No
Reliance      85    Section 11.09    Administrative Agent May File Proofs of
Claim      85    Section 11.10    Withholding Tax      86    Section 11.11   
Authority of Administrative Agent to Release Collateral and Liens      86   
Section 11.12    The Arranger      87    ARTICLE XII    MISCELLANEOUS   
Section 12.01    Notices      87    Section 12.02    Waivers; Amendments      88
   Section 12.03    Expenses, Indemnity; Damage Waiver      89    Section 12.04
   Successors and Assigns      92    Section 12.05    Survival; Revival;
Reinstatement      95    Section 12.06    Counterparts; Integration;
Effectiveness      95    Section 12.07    Severability      96    Section 12.08
   Right of Setoff      96    Section 12.09    GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS      96    Section 12.10    Headings      97   
Section 12.11    Confidentiality      98    Section 12.12    Interest Rate
Limitation      98    Section 12.13    EXCULPATION PROVISIONS      99   
Section 12.14    Letter of Credit      100    Section 12.15    Flood Insurance
Provisions      100    Section 12.16    Collateral Matters; Swap Agreements     
100    Section 12.17    No Third Party Beneficiaries      100    Section 12.18
   USA Patriot Act Notice      101    Section 12.19    No Advisory or Fiduciary
Responsibility      101    Section 12.20    Acknowledgement and Consent to
Bail-In of EEA Financial Institutions      101   

 

- iv -



--------------------------------------------------------------------------------

ANNEX I      LIST OF CREDIT AMOUNTS EXHIBIT A      FORM OF NOTE EXHIBIT B     
[RESERVED] EXHIBIT C      FORM OF INTEREST ELECTION REQUEST EXHIBIT D      FORM
OF COMPLIANCE CERTIFICATE EXHIBIT E      SECURITY INSTRUMENTS

EXHIBIT F

EXHIBIT G

    

FORM OF ASSIGNMENT AND ASSUMPTION

FORM OF INTERCREDITOR AGREEMENT

EXHIBIT H      U.S. TAX COMPLIANCE CERTIFICATE SCHEDULE 7.05      LITIGATION
SCHEDULE 7.06      ENVIRONMENTAL MATTERS SCHEDULE 7.14      SUBSIDIARIES
SCHEDULE 7.18      GAS IMBALANCES; PREPAYMENTS SCHEDULE 7.19      MARKETING
CONTRACTS SCHEDULE 7.20      SWAP AGREEMENTS

 

- v -



--------------------------------------------------------------------------------

THIS EXIT CREDIT AGREEMENT dated as of October 12, 2016, is among GOODRICH
PETROLEUM CORPORATION, a corporation duly formed and existing under the laws of
the State of Delaware (the “Parent Guarantor”), GOODRICH PETROLEUM COMPANY,
L.L.C., a limited liability company duly formed and existing under the laws of
the State of Louisiana (the “Borrower”); each of the Lenders (as hereinafter
defined) from time to time party hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. On April 15, 2016 the Parent Guarantor and the Borrower filed voluntary
petitions for relief in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) commencing their respective cases
(collectively, the “Bankruptcy Proceedings”) under Chapter 11 of the Bankruptcy
Code (as herein defined).

B. The Parent Guarantor and the Borrower have filed the Debtors’ First Amended
Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code,
dated August 12, 2016, (together with all exhibits and schedules thereto, the
“Plan of Reorganization”) with the Bankruptcy Court, which was confirmed
pursuant to an Order entered by the Bankruptcy Court on September 28, 2016 (the
“Confirmation Order”). Pursuant to the Plan of Reorganization, the Parent
Guarantor and the Borrower will reorganize and emerge from bankruptcy on the
date hereof when the Plan of Reorganization is consummated.

C. The Borrower, the Parent Guarantor, certain lenders (the “Prepetition
Lenders”), and Wells Fargo Bank, N.A., as administrative agent (in such
capacity, the “Prepetition Administrative Agent”) and issuing bank (in such
capacity, the “Prepetition Issuing Bank”) are parties to that certain Second
Amended and Restated Credit Agreement dated as of May 5, 2009, as amended by
that certain First Amendment dated as of September 22, 2009, that certain Second
Amendment dated as of October 29, 2010, that certain Third Amendment dated as of
February 4, 2011, that certain Fourth Amendment dated as of February 25, 2011,
that certain Fifth Amendment dated as of May 16, 2011, that certain Sixth
Amendment dated as of October 31, 2011, that certain Seventh Amendment dated as
of November 2, 2012, that certain Eighth Amendment dated as of March 13, 2013,
that certain Ninth Amendment dated as of October 25, 2013, that certain Tenth
Amendment dated as of May 19, 2014, that certain Eleventh Amendment effective as
of June 30, 2014, that certain Twelfth Amendment effective as of September 30,
2014, that certain Thirteenth Amendment, dated as of February 26, 2015, that
certain Fourteenth Amendment, dated as of October 1, 2015, that certain
Fifteenth Amendment, dated as of November 3, 2015 and that certain Sixteenth
Amendment, dated as of March 29, 2016 to Second Amended and Restated Credit
Agreement (as amended, the “Existing Credit Agreement”), pursuant to which the
Prepetition Lenders made certain loans to the Borrower and other extensions of
credit which remain outstanding.

D. Pursuant to and upon consummation of the Plan of Reorganization, the
Prepetition Lenders will receive, among other things (i) a cash payment in
partial satisfaction of the Borrower’s outstanding obligations under the
Existing Credit Agreement; and (ii) interests in a new term loan facility in an
aggregate outstanding principal amount of $20,000,000 plus

 

- 1 -



--------------------------------------------------------------------------------

participation in a cash secured letter of credit in the face amount of $250,000
(the “Exit Facility”). The Prepetition Lenders and the Issuing Bank have agreed
to extend credit under the Exit Facility on the terms and conditions set forth
herein.

E. ACCORDINGLY, for adequate and sufficient consideration, the Borrower, the
Lenders and the Administrative Agent hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Credit Amounts” at any time shall equal the sum of the Credit
Amounts, as the same may be reduced or terminated pursuant to Section 2.06.

“Agreement” means this Exit Credit Agreement as the same may from time to time
be amended, amended and restated, supplemented or otherwise modified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.0% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.5%; provided that, in the context of
this definition of Alternate Base Rate and for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate (rounded upwards, if
necessary, to the next 1/16 of 1%) at which dollar deposits of $5,000,000 with a
one month maturity are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, on such day (or the

 

- 2 -



--------------------------------------------------------------------------------

immediately preceding Business Day if such day is not a day on which banks are
open for dealings in dollar deposits in the London interbank market). Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Guarantor, the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Margin” means, for any day, 4.50% per annum with respect to any ABR
Loan and 5.50% per annum with respect to any Eurodollar Loan, as the case may
be.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Credit Amounts represented by such Lender’s Credit Amount as such
percentage is set forth on Annex I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, as in effect from
time to time.

 

- 3 -



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Subsidiaries
having a fair market value in excess of $1,000,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Permitted Holders, of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Parent
Guarantor, (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Parent Guarantor by Persons who were neither
(i) nominated or approved by the board of directors of the Parent Guarantor nor
(ii) appointed by directors so nominated or approved or (c) the Parent Guarantor
shall fail to beneficially own, directly or indirectly, 100% of the Equity
Interests of the Borrower or any Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 5.01(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives issued thereunder or in connection
therewith and (y) all requests, rules guidelines or directive promulgated by the
Bank for International Settlements, the Basel Committee on Banking

 

- 4 -



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to acquire participations in the Letter of Credit hereunder as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Confirmation Order” has the meaning assigned such term in Section 6.01(q).

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money market funds and commercial paper, in each case
held by the Parent Guarantor and its Consolidated Subsidiaries.

“Consolidated Net Income” means with respect to the Parent Guarantor and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Parent Guarantor and the Consolidated Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Parent Guarantor or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Parent Guarantor and the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Parent Guarantor or to a Consolidated Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period; and
(e) any gains or losses attributable to writeups or writedowns of assets; and
provided further that if the Parent Guarantor or any Consolidated Subsidiary
shall acquire or dispose of any Property during such period, then Consolidated
Net Income shall be calculated after giving pro forma effect to such acquisition
or disposition, as if such acquisition or disposition had occurred on the first
day of such period.

 

- 5 -



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means each Subsidiary (whether now existing or
hereafter created or acquired) the financial statements of which shall be (or
should have been) consolidated with the financial statements of the Parent
Guarantor in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Amount” means, as to each Lender, the amount set forth opposite such
Lender’s name on Annex I under the caption “Credit Amounts”, as the same may be
(a) reduced or terminated from time to time in connection with a reduction or
termination of the Aggregate Credit Amounts pursuant to Section 2.06(b) or
(b) modified from time to time pursuant to any assignment permitted by
Section 12.04.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments (less the
amount of cash collateral deposited for any such letter of credit, surety or
other bond or similar instrument); (c) all accounts payable and all accrued
expenses, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services; (d) all obligations under Capital
Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as defined in
the other clauses of this definition) of others secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) obligations to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements in the ordinary course
of business; (j) obligations to pay for goods or services even if such goods or
services are not actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

 

- 6 -



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its participations in the Letter of
Credit within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, the Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund participations in the Letter of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent,
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (f) become, or has a
direct or indirect parent company that has become, the subject of a Bail-in
Action.

“Designated Persons” means a person or entity: (i) listed in the annex to, or
otherwise the subject of the provisions of, any Executive Order; (ii) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list; or (iii) that is otherwise
the subject of any Sanctions Laws and Regulations in which an entity or person
on the SDN List has 50% or greater ownership interest or that is otherwise
controlled by an SDN.

“Disposition” or “Dispose” means the sale, transfer, license, lease,
abandonment, or other disposition (including any sale and leaseback transaction)
of any property by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and any assignment, termination, close
out, or restructuring of any Swap Agreement.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified

 

- 7 -



--------------------------------------------------------------------------------

Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year after the earlier of (a) the Maturity Date
and (b) the date on which there are no Loans, LC Exposure or other obligations
hereunder outstanding.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges,
minus all noncash income added to Consolidated Net Income. The term “EBITDAX”
specifically excludes all non-cash expenses, including, but not limited to,
expenses relating to stock based compensation and hedging ceiling test
impairments.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Embargoed Person” shall mean any party that is (a) a Designated Person or
(ii) publicly identified as prohibited from doing business with the United
States under the International Emergency Economic Powers Act, the Trading With
the Enemy Act, or any other Requirement of Law.

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Parent
Guarantor or the Borrower is conducting, or at any time has conducted, business,
or where any Property of the Parent Guarantor or the Borrower is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

 

- 8 -



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests, provided that any Debt that is convertible into Equity
Interest is not “Equity Interests”.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Parent Guarantor or the Borrower would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements

 

- 9 -



--------------------------------------------------------------------------------

which are usual and customary in the oil and gas business and are for claims
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Parent Guarantor or the Borrower
or materially impair the value of such Property subject thereto; (e) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Parent Guarantor or the Borrower to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Parent Guarantor or the Borrower for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Parent Guarantor or the Borrower or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 5.03, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

- 10 -



--------------------------------------------------------------------------------

“Executive Order” shall have the meaning set forth in the definition of
“Sanction Laws and Regulations”.

“Existing Credit Agreement” has the meaning assigned such term in Recital A
hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and any
rules or regulations promulgated pursuant thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Parent Guarantor.

“Financial Statements” means the financial statement or statements of Parent
Guarantor and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

- 11 -



--------------------------------------------------------------------------------

“Guarantors” means the Parent Guarantor and each Subsidiary Guarantor.

“Guarantee Agreement” means that certain Guarantee and Collateral Agreement of
even date herewith among the Borrower and the guarantors thereunder in favor of
the Administrative Agent for the benefit of the Lenders unconditionally
guarantying on a joint and several basis, payment of the Indebtedness, as the
same may be amended, modified or supplemented from time to time.

“Haynesville Specified Real Property” and “Haynesville Specified Real
Properties” has the meaning assigned to such term in Section 8.19(c).

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means (a) any and all amounts owing or to be owing by the
Borrower, any of its Subsidiaries or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising) to the Administrative Agent, the
Issuing Bank or any Lender under any Loan Document; (b) all Secured Swap
Obligations; (c) all Secured Cash Management Obligations; and (d) all renewals,
extensions and/or rearrangements of any of the above.

 

- 12 -



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Reserve Report” means the report of Netherland, Sewell & Associates,
Inc. dated as of February 4, 2016, with respect to certain Oil and Gas
Properties of the Borrower as of December 31, 2015.

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form of Exhibit G attached hereto, as the same may from time to time be amended,
modified, supplemented or restated, in each case, in accordance with the terms
thereof and, if required by the terms thereof, with the consent of the
Administrative Agent and Majority Lenders.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit or (d) the entering into

 

- 13 -



--------------------------------------------------------------------------------

of any guarantee of, or other contingent obligation (including the deposit of
any Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“Issuing Bank” means Wells Fargo Bank, National Association, in its capacity as
the issuer of the Letter of Credit hereunder, and its successors in such
capacity as provided in Section 2.08(i).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to the
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
the Letter of Credit at such time less the amount of cash collateral (but not to
exceed the undrawn amount of such Letter of Credit), if any, held by the
Administrative Agent in respect of the Letter of Credit plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means the Letter of Credit No. ISO311750U issued by the
Issuing Bank for the benefit of RLI Insurance Company in the face amount of
$250,000 with an expiration date of June 17, 2017.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to the Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) 0.0% and (b) the rate (rounded upwards, if necessary,
to the next 1/100th of 1%) appearing on Reuters Screen LIBOR01 which displays an
average ICE Benchmark Administration Interest Settlement Rate (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rates), providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate (rounded upwards, if necessary, to the next 1/100th of 1%) at
which dollar deposits of $1,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

- 14 -



--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent Guarantor and the Borrower shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letter of Credit, the Intercreditor Agreement and the Security
Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time, Lenders holding greater than fifty
percent (50%) of the outstanding aggregate principal amount of the Loans and
without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Parent Guarantor and its Subsidiaries in excess of $1,000,000 for any single
acquisition or series of related acquisitions of Property.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Parent Guarantor and the Borrower taken as a whole, (b) the ability of
the Borrower or any Guarantor to perform any of its obligations under any Loan
Document, (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of or benefits available to the Administrative Agent, any
other Agent, the Issuing Bank or any Lender under any Loan Document.

“Material Disposition” means any Disposition of Property or series of related
Dispositions of Property that yields gross proceeds to the Parent Guarantor or
any of its Subsidiaries in excess of $1,000,000 for any single Disposition or
series of related Dispositions of Property.

“Material Indebtedness” means Debt (other than the Loans and the Letter of
Credit), or obligations in respect of one or more Swap Agreements, of the Parent
Guarantor or the Borrower in an aggregate principal amount exceeding $1,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Guarantor or the Borrower in respect of any Swap
Agreement at any time shall be the Swap Termination Value.

“Maturity Date” means September 30, 2018, unless (i) the Borrower shall notify
the Administrative Agent no later than September 1, 2018, that it intends to
extend the Maturity Date

 

- 15 -



--------------------------------------------------------------------------------

to September 30, 2019, (ii) on September 30, 2018 no Default shall have occurred
and be continuing, (iii) the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer stating that that no Default has
occurred and is continuing on September 30, 2018, (iv) the Borrower shall have
paid the fee referred to in Section 3.05(a)(ii) on or before September 30, 2018,
and (v) on September 30, 2018, the aggregate of the outstanding Loans does not
exceed the lesser of (A) $15,000,000 or (B) an amount such that on such date the
ratio of (1) the PV-10 value of the Parent Company’s and its Subsidiaries’ Oil
and Gas Properties attributable to the Parent Guarantor’s and its Subsidiaries’
Proved Developed Producing Properties as reflected in the July 1, 2018 Reserve
Report delivered pursuant to Section 8.12(a) (as updated in a manner reasonably
acceptable to the Administrative Agent to reflect acquisitions and divestitures
subsequent to such Reserve Report date) prepared using the Bank Price Deck, and
rolled forward to October 1, 2018 to (2) Total First Lien Debt on such date is
not less than 3.0 to 1.0, in which event the Maturity Date will be
September 30, 2019.

“Money Laundering Laws” has the meaning assigned to such term in Section 7.25.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for such month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon

 

- 16 -



--------------------------------------------------------------------------------

Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or planned use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Permitted Holders” means (a) any Person or group that beneficially owns,
directly or indirectly, the Equity Interests of the Parent Guarantor on the
Effective Date, (b) any Affiliates of such Person or group listed in clause
(a) and (c) any other Person or group who is organized by such Person or group
listed in clause (a) primarily for the purpose of making equity or debt
investments in one or more companies.

“Permitted Second Lien Refinancing Debt” means Debt (for purposes of this
definition, “Refinancing Debt”) incurred in exchange for, or proceeds of which
are used to refinance all or any portion of any Second Lien Facility; provided
that (a) such Refinancing Debt is in an aggregate principal amount not to exceed
the then outstanding principal amount of such existing refinanced Debt
immediately prior to any redemption or refinancing thereof with the Refinancing
Debt, together with any reasonable fees, expenses or costs associated with such
refinancing; (b) such Refinancing Debt does not shorten the maturity or average
life to maturity of the existing refinanced Debt; (c) such Refinancing Debt does
not contain terms or conditions taken as a whole which are more onerous to the
Parent Guarantor and the Borrower than those imposed by the Debt being
refinanced; (d) such Refinancing Debt (and any guarantees thereof) (i) is

 

- 17 -



--------------------------------------------------------------------------------

unsecured or (ii) does not add additional Property (other than Property then
securing the refinanced Debt) as collateral to secure the Refinancing Debt
unless Borrower concurrently complies with Section 9.03(e), (e) no Default or
Event of Default is existing or would result from the issuance of such
Refinancing Debt and (f) if such Refinancing Debt is secured, such Refinancing
Debt is subject to the Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Parent Guarantor, the Borrower or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in San Francisco, California; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. Such rate is set by the Administrative Agent as a general
reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Proved Oil and Gas Properties” means Oil and Gas Properties containing Proved
Reserves.

“Proved Reserves” means reserves that, in accordance with Petroleum Industry
Standards, are classified as both “Proved Reserves” and one of the following:
(a) “Developed Producing Reserves”; (b) “Developed Non-Producing Reserves”; or
(c) “Undeveloped Reserves”.

 

- 18 -



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
and each Guarantor that, at the time the relevant guarantee or other liability
(or grant of the relevant security interest, as applicable) becomes or would
become effective with respect to such obligation or liability, has total assets
exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt; provided that for the avoidance of doubt, the conversion of Second Lien
Debt solely into common shares of the Borrower is not a Redemption for purposes
of this Agreement. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans and
without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
the oil and gas reserves attributable to the Oil and Gas Properties of the
Borrower, together with a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Parent Guarantor.

 

- 19 -



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the Parent
Guarantor, the Borrower or its Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, repurchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Parent
Guarantor, the Borrower or its Subsidiaries or any option, warrant or other
right to acquire any such Equity Interests in the Parent Guarantor, the Borrower
or its Subsidiaries.

“Sanctioned Country” means, at any time, a country or territory which is itself
or whose government is, the subject or target of any Sanctions (at the time of
this Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” has the meaning assigned to such term in Section 7.23.

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“SDN” shall have the meaning set forth in the definition of “Designated
Persons”.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien Debt” means Debt under the Second Lien Facility Agreement.

“Second Lien Facility” means one or more cash funded facilities in an aggregate
principal amount not to exceed $40,000,000 as determined for each facility on
the date such facility becomes effective plus any interest paid in kind thereon
(provided that nothing herein shall prohibit the incurrence of Permitted Second
Lien Refinancing Debt in accordance with the terms and conditions set forth in
such definition), but in a minimum aggregate amount sufficient to cause the
Parent Guarantor and the Borrower to have sufficient Unrestricted Cash on the
Effective Date to reduce the outstanding principal balance of the loans under
the Existing Credit Agreement to not more than $20,000,000 in the aggregate;
each such facility to be in form and substance reasonably satisfactory to the
Administrative Agent and to be provided to the Borrower or the Parent Guarantor
by Persons that are not (prior to the date hereof) Affiliates of the Borrower or
the Parent Guarantor and which facilities are payment in kind while any
Indebtedness described in clauses (a) – (c) of the definition thereof (but not
any refinancing or replacement thereof) is outstanding.

 

- 20 -



--------------------------------------------------------------------------------

“Second Lien Facility Agreement” means a second lien loan, credit or note
agreement (or the equivalent thereof with respect to a private placement of
notes including any indenture or similar agreement) evidencing the Second Lien
Facility (a) that is subject to an Intercreditor Agreement, (b) that has a
maturity date no earlier than 6 months after the Maturity Date, (c) that is
secured on a junior basis to the Liens securing the Indebtedness, (d) that is
payable in kind until this Exit Facility is paid in full in cash, (e) that has
no mandatory Redemption prior to the date that is 6 months after the Maturity
Date and (f) otherwise reasonably acceptable in form and substance to the
Administrative Agent and Majority Lenders, together with all amendments,
modifications, replacements, refinancings, extensions and rearrangements thereof
permitted by Section 9.04(b).

“Second Lien Facility Documents” means any Second Lien Facility Agreement and
any “Loan Documents” (or similar term as defined therein), in each case,
together with all amendments, modifications, replacements, refinancings,
extensions and rearrangements thereto permitted by Section 9.04(b).

“Second Lien Obligations” means, collectively, the “Obligations” or similar term
as such term is defined in each Second Lien Facility Agreement.

“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) the Parent Guarantor or any Subsidiary and (b) a Secured Cash Management
Provider.

“Secured Cash Management Obligations” means any and all amounts and other
obligations owing by the Parent Guarantor or any Subsidiary to any Secured Cash
Management Provider under any Secured Cash Management Agreement.

“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent.

“Secured Debt” means at any time the aggregate of the outstanding Loans and the
principal amount of the outstanding Second Lien Debt.

“Secured Debt Asset Coverage Ratio” shall have the meaning provided in
Section 9.01(ii).

“Secured Swap Agreement” means any Swap Agreement between the Borrower or any
Subsidiary and any Person that is entered into prior to the time, or during the
time, that such Person was a Lender or an Affiliate of a Lender (including any
such Swap Agreement in existence prior to the date hereof), even if such Person
ceases to be a Lender or an Affiliate of a Lender for any reason (any such
Person, a “Secured Swap Party”); provided that, for the avoidance of doubt, the
term “Secured Swap Agreement” shall not include any transactions entered into
after the time that such Secured Swap Party ceases to be a Lender or an
Affiliate of a Lender.

“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement.

 

- 21 -



--------------------------------------------------------------------------------

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

“Security Instruments” means the Guarantee Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit E, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Secured Cash Management Agreements, Swap Agreements
with the Lenders or any Affiliate of a Lender, or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement) in connection with, or as security
for the payment or performance of the Indebtedness, the Notes or this Agreement,
as such agreements may be amended, modified, supplemented or restated from time
to time.

“Shortfall Amount” means at the time of determination thereof an amount equal to
the greater of (i) the difference of (A) the actual amount of Total Debt of the
Parent Guarantor and its Subsidiaries outstanding on the relevant Test Date
minus (B) the maximum amount of Total Debt of the Parent Guarantor and its
Subsidiaries that could have been outstanding on such Test Date in order for the
Parent Guarantor not to have been in breach of Section 9.01(i) on such Test Date
or (ii) the difference of (A) the actual amount of Secured Debt (net any cash on
such date in an amount not to exceed $10,000,000 for any Test Date on or prior
to March 31, 2018, and not to exceed $7,500,000 for any Test Date on or after
April 1, 2018) of the Parent Guarantor and its Subsidiaries outstanding on the
relevant Test Date minus (B) the maximum amount of Secured Debt (net any cash on
such date in an amount not to exceed $10,000,000 for any Test Date on or prior
to March 31, 2018, and not to exceed $7,500,000 for any Test Date on or after
April 1, 2018) of the Parent Guarantor and its Subsidiaries that could have been
outstanding on such Test Date in order for the Parent Guarantor not to have been
in breach of Section 9.01(ii) on such Test Date.

“Specified Real Property” and “Specified Real Properties” has the meaning
assigned to such term in Section 8.19(b).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Strip Price” shall mean, at any time, (a) for the remainder of the then-current
calendar year, the average NYMEX Pricing for the remaining months in such
calendar year, (b) for each

 

- 22 -



--------------------------------------------------------------------------------

of the succeeding three complete calendar years, the average NYMEX Pricing for
the twelve months in each such calendar year, and (c) for the succeeding fourth
complete calendar year and each calendar year thereafter, the average NYMEX
pricing for the twelve months in such fourth calendar year.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” refers to any subsidiary of the Parent
Guarantor.

“Subsidiary Guarantor” means each Subsidiary that guarantees the Indebtedness
pursuant to Section 8.14(b).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.”

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

- 23 -



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority.

“Test Date” shall have the meaning provided in Section 9.01.

“Total Debt” means all Debt of the Parent Guarantor and the Consolidated
Subsidiaries on a consolidated basis other than Debt Under FASB AFC 815 and
other than Second Lien Debt.

“Total First Lien Debt” means at any time the aggregate principal amount of the
outstanding Loans.

“Total Proved Asset Coverage Ratio” shall have the meaning provided in
Section 9.01(i).

“Total Proved PV10%” means, as of any date of determination thereof with respect
to the Oil and Gas Properties described in the then most recent Reserve Report
delivered to the Administrative Agent, the net present value, determined using a
discount rate of ten percent (10%) per annum, of the future net revenues
expected to accrue to the Parent Guarantor’s and the Borrower’s collective
interest in such Oil and Gas Properties during the remaining expected economic
lives of such Oil and Gas Properties. Each calculation of such expected future
net revenues shall be made in accordance with the then existing standards of the
Society of Petroleum Engineers, provided that in any event (a) appropriate
deductions shall be made for severance and ad valorem taxes and for operating,
gathering, transportation and marketing costs, required for the production and
sale of Hydrocarbons from such Oil and Gas Properties, (b) the pricing
assumptions used in determining Total Proved PV10% for any Oil and Gas
Properties shall be based upon (1) the Bank Price Deck, when determining the
Total Proved Asset Coverage Ratio, and (2) the Strip Price, when determining the
Secured Debt Asset Coverage Ratio, each on such date, adjusted in a manner,
reasonably acceptable to Administrative Agent to reflect the Parent Guarantor’s
and the Borrower’s Secured Swap Agreements in respect of forecasted production
from Proved Developed Producing Properties and (c) the cash-flows derived from
the pricing assumptions set forth in clause (b) above shall be further adjusted
to account for the historical basis differential in a manner reasonably
acceptable to the Administrative Agent. The amount of Total Proved PV10% at any
time shall be calculated on a pro forma basis for dispositions and acquisitions
of Oil and Gas Properties consummated since the date of the Reserve Report most
recently delivered hereto (provided that, in the case of any such acquisition or
disposition, as the case may be, the Administrative Agent shall have received a
Reserve Report evaluating all categories of Proved Reserves attributable to the
Oil and Gas Properties subject thereto and if such acquisition is a Material
Acquisition, such Reserve Report shall be prepared by an Approved Petroleum
Engineer).

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of the Letter of Credit hereunder, and the grant of Liens by
the Borrower on Mortgaged Properties and other

 

- 24 -



--------------------------------------------------------------------------------

Properties pursuant to the Security Instruments and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guarantee Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
and other Properties pursuant to the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Unrestricted Cash” means cash and cash equivalents that are (A) held in an
account subject to the control of the Administrative Agent, (B) not subject to
any Lien other than the Lien of the Guarantee Agreement, Excepted Liens of the
type described in clause (e) of the definition thereof and Liens described in
Section 9.03(e) and (C) not held in a restricted account, payroll account, tax
account, trust account, pension account, royalty account or other similar type
of account; provided that for the avoidance of doubt, any cash collateral held
by the Administrative Agent securing the Letter of Credit is not Unrestricted
Cash.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent Guarantor,
the Borrower or one or more of the Wholly-Owned Subsidiaries or are owned by the
Parent Guarantor and the Borrower and/or one or more of the Wholly-Owned
Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Credit Agreement shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any

 

- 25 -



--------------------------------------------------------------------------------

law shall be construed as referring to such law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Loan
Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Parent Guarantor’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

ARTICLE II

The Credits

Section 2.01 Loans. As of the date hereof, each Lender set forth in Annex I to
this Agreement holds a Loan to the Borrower in the amount set forth opposite its
name in Annex I. No amounts paid on the Loans may be reborrowed.

Section 2.02 Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to such Lender or its registered assigns in a
principal amount equal to its Credit Amount as in effect on such date, and
otherwise duly completed. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be recorded by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

 

- 26 -



--------------------------------------------------------------------------------

Section 2.03 No New Borrowings. Notwithstanding any provision of this Agreement
or any Loan Documents to the contrary, no Lender has any obligation to make any
loan to the Parent Guarantor or the Borrower (other than the Loan described in
Section 2.01) and the Issuing Bank has no obligation to issue any letter of
credit other than the Letter of Credit.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. On the date of this Agreement the Borrowing
shall be an ABR Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00
a.m., Houston, Texas time, on the date of the proposed Borrowing.. Each such
telephonic Interest Election Request shall be irrevocable, except as to ABR
Borrowings, and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(ii) and
Section 2.04(c)(iii) shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

- 27 -



--------------------------------------------------------------------------------

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof, such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

Funding by Lenders. Each Lender shall make each reimbursement of an LC
Disbursement to be made by it hereunder on the date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its reimbursement of an LC Disbursement in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its reimbursement of an LC Disbursement in
any particular place or manner.

Section 2.06 Termination and Reduction of Aggregate Credit Amounts.

(a) [Reserved].

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Credit Amounts; provided that (A) each reduction of the Aggregate
Credit Amounts shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000 and (B) the Borrower shall not terminate or reduce
the Aggregate Credit Amounts if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(b), the total Credit
Exposures would exceed the Aggregate Credit Amounts.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Credit Amounts under Section 2.06(b)(i) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction
of the Aggregate Credit Amounts shall be permanent and may not be reinstated.
Each reduction of the Aggregate Credit Amounts shall be made ratably among the
Lenders in accordance with each Lender’s Applicable Percentage.

 

- 28 -



--------------------------------------------------------------------------------

Section 2.07 [Reserved].

Section 2.08 Letter of Credit.

(a) General. On the Effective Date, the Letter of Credit shall be deemed issued
and outstanding hereunder.

(b) [Reserved].

(c) [Reserved].

(d) Participations. Without any further action on the part of the Issuing Bank
or the Lenders, the Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from the Issuing Bank, a participation in the outstanding Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower or not paid from the proceeds of cash
collateral held by the Administrative Agent to secure the Letter of Credit on
the date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of the Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of the Letter of Credit or the occurrence and
continuance of a Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of the Letter of Credit, and the Administrative Agent does not have sufficient
cash collateral to reimburse such LC Disbursement in full or the Administrative
Agent is unable to apply or is prohibited from applying some or all of any cash
collateral that it holds to secure the Letter of Credit to reimburse such LC
Disbursement, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement (or such portion
thereof which Administrative Agent was unable to reimburse using cash collateral
held by it) not later than 12:00 noon, New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement (or part thereof), the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 (and Section 2.05 shall
apply, mutatis

 

- 29 -



--------------------------------------------------------------------------------

mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Lenders have made payments pursuant to this Section 2.08(e) to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse the Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of the Letter of Credit, the Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under the Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under the
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or the Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of the Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to the Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under the Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of the
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under the

 

- 30 -



--------------------------------------------------------------------------------

Letter of Credit. The Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement to the extent provided
in Section 2.08(e).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement which
is not repaid by application of cash collateral held by the Administrative Agent
to secure the Letter of Credit, then, until the Borrower shall have reimbursed
the Issuing Bank for such LC Disbursement, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans. Interest accrued pursuant to
this Section 2.08(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to the Letter of Credit and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
the Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of the Issuing
Bank under this Agreement with respect to the Letter of Credit.

(j) Cash Collateralization. On the effective date of this Agreement, the
Borrower delivered to the Administrative Agent cash collateral in an amount
equal to 105% of the face amount of the Letter of Credit. The Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on the cash collateral account for the Letter of Credit and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The deposit shall be held as collateral securing the
payment and performance of the Borrower’s and the Guarantor’s obligations under
this Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole

 

- 31 -



--------------------------------------------------------------------------------

discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements. Upon the expiration or termination of the Letter of Credit, such
amount remaining in such cash collateral account shall be returned to the
Borrower within three Business Days after all Events of Default, if any, have
been cured or waived.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, or if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower or any Guarantor hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise and including any payments made pursuant to
Section 3.04(c), then all Loans outstanding, in the case of an Event of Default,
and such overdue amount, in the case of a failure to pay amounts when due, shall
bear interest, after as well as before judgment, at a rate per annum equal to
the Alternate Base Rate plus 2%, but in no event to exceed the Highest Lawful
Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days

 

- 32 -



--------------------------------------------------------------------------------

elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Credit Amounts pursuant to Section 2.06(b), the total Credit Exposures exceeds
the Aggregate Credit Amounts, then the Borrower shall prepay the Borrowings on
the date of such termination or reduction in an aggregate principal amount equal
to such excess.

(ii) In the event that on any Test Date the Parent Guarantor and the Borrower
are not in compliance with the Total Proved Asset Coverage Ratio or the Secured
Debt

 

- 33 -



--------------------------------------------------------------------------------

Asset Coverage Ratio, or both, the Parent Guarantor and the Borrower will not be
in breach of Section 9.01 if the Parent Guarantor and the Borrower shall notify
the Administrative Agent of their election to, and they shall on or before
(a) with respect to any Test Date referred to in clause (A) of the definition of
Test Date the 45th day immediately following such Test Date; or (b) the date of
such Material Acquisition or Material Disposition, as applicable, for the Test
Date referred to in clause (B) of the definition of Test Date, prepay the
Borrowings under this Agreement in an aggregate principal amount equal to the
Shortfall Amount.

(iii) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) If (i) there are outstanding Borrowings and (ii) (A) on or before
March 31, 2018, the Consolidated Cash Balance exceeds $27,500,000 at the end of
any Business Day or (B) on or after April 1, 2018, the Consolidated Cash Balance
exceeds $7,500,000 as of the end of any Business Day, then the Borrower shall,
within one Business Day, prepay the Borrowings in an aggregate principal amount
equal to such excess.

(e) Within one (1) Business Day of the issuance by the Parent Guarantor of any
Equity Interests, the Borrower shall prepay the Borrowings in an aggregate
principal amount of the net cash proceeds of such issuance (net of customary and
reasonable out of pocket fees and expenses incurred in connection with such
issuance, including, but not limited to, all reasonable and documented
underwriter fees and expenses, SEC and blue sky fees, printing costs, fees and
expenses of accountants, lawyers and other professional advisors and brokerage
commissions).

(f) Within one (1) Business Day of the consummation of any sale or other
disposition of Property permitted pursuant to Section 9.12(i) or (j), the
Borrower shall prepay the Borrowings in an aggregate principal amount of the net
cash proceeds of such disposition (net of customary and reasonable out of pocket
fees and expenses incurred in connection with such disposition including, but
not limited to, (1) all reasonable and documented fees and expenses of
accountants, lawyers and other professional advisors and brokerage commissions,
(2) any taxes directly attributable to such disposition and (3) any Debt or
other liabilities required to be paid with the proceeds of such disposition).

(g) Within one (1) Business Day of any assignment, termination or unwinding any
Swap Agreements permitted pursuant to Section 9.19, the Borrower shall prepay
the Borrowings in an aggregate principal amount of the net cash proceeds of such
assignment,

 

- 34 -



--------------------------------------------------------------------------------

termination or unwinding (net of customary and reasonable out of pocket fees and
expenses incurred in connection with such assignment, termination or unwinding,
including, but not limited to, (1) all reasonable and documented fees and
expenses of accountants, lawyers and other professional advisors and brokerage
commissions, (2) any taxes directly attributable to such assignment, termination
or unwinding and (3) any Debt or other liabilities required to be paid with the
proceeds of such assignment, termination or unwinding).

(h) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (i) on April 1, 2018, a fee of 3.0% of the sum of the aggregate
outstanding principal amount of the Loans on such date and (ii) if the Borrower
intends to extend the Maturity Date to September 30, 2019, as provided in the
definition of Maturity Date, on or before September 30, 2018, a fee of 2.0% of
the sum of the aggregate outstanding principal amount of the Loans on
September 30, 2018.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender, a participation fee with respect to its
participations in the Letter of Credit, which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurodollar
Loans on the average daily amount of such Lender’s Applicable Percentage of the
aggregate undrawn amount of the Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the date of this Agreement to but excluding the date on which such
Letter of Credit is terminated or expires; provided that, if an Event of Default
has occurred and is continuing during such period, the Letter of Credit
participation fee shall increase by 2% per annum over the then applicable rate,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
one-quarter of one percent (0.25%) per annum on the average daily amount of the
undrawn amount of the Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the date on which there
ceases to be any undrawn amount of the Letter of Credit; provided that in no
event shall such fee be less than $500 during any quarter, and (iii) to the
Issuing Bank, for its own account, its standard fees with respect to the
issuance, amendment, renewal or extension of the Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Maturity Date and any such fees accruing after
the Maturity Date shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this Section 3.05(b) shall be payable within ten days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

- 35 -



--------------------------------------------------------------------------------

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. Except as provided for in Section 4.03, the
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are

 

- 36 -



--------------------------------------------------------------------------------

purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Payments and Deductions to a Defaulting Lender.

(a) The Borrower shall have the right, to the extent permitted by applicable
law, to setoff any amounts owed to it by any Defaulting Lender in respect of
deposit liabilities and liabilities under Swap Agreements against amounts due by
the Borrower to such Defaulting Lender under this Agreement, provided that the
amount of such set-off shall not exceed the amount of such Defaulting Lender’s
Credit Exposures and interest. Further, if any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(a), Section 2.08(d),
Section 2.08(e) or Section 4.02 then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid in cash.

(b) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Credit Exposure which
results in its Credit Exposure being less than its Applicable Percentage of the
aggregate Credit Exposures, then no payments will be made to such Defaulting
Lender until such time as all amounts due and owing to the Lenders have been
equalized in accordance with each Lender’s respective pro rata share of the
Indebtedness. Further, if at any time prior to the acceleration or maturity of
the Loans, the

 

- 37 -



--------------------------------------------------------------------------------

Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, subject to the first sentence of this Section 4.03(b), all principal will
be paid ratably as provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and the
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

Section 4.05 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, Section 2.08(d), Section 2.08(e) or Section 4.02 then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid in cash.

(b) [Reserved].

(c) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05.

(ii) The Credit Amount and the outstanding principal balance of the Loans and
participation interests in the Letter of Credit of such Defaulting Lender shall
not be included in determining whether all Lenders, the Majority Lenders or the
Required Lenders have

 

- 38 -



--------------------------------------------------------------------------------

taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 12.02), provided that any waiver, amendment or
modification requiring (A) the consent of all Lenders or (B) the consent of each
affected Lender and which affects such Defaulting Lender, shall require the
consent of such Defaulting Lender.

(iii) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) [Reserved];

(B) [Reserved];

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.05 or otherwise then the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(D) [Reserved]; and

(E) if any Defaulting Lender’s LC Exposure is not cash collateralized, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, letter of credit fees payable under Section 3.05(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until
such LC Exposure is cash collateralized.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or

 

- 39 -



--------------------------------------------------------------------------------

the Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in the Letter of Credit held by, such
Lender, or the Letter of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
Section 5.01(b), and, if requested by the Borrower, a detailed statement, with
any necessary calculations, setting forth how such Lender or Issuing Bank
determined such amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 365 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365- day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

 

- 40 -



--------------------------------------------------------------------------------

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions of Indemnified Taxes applicable to additional
sums payable under this Section 5.03(a)), the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such
Guarantor shall make such deductions and (iii) the Borrower or such Guarantor
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition,

 

- 41 -



--------------------------------------------------------------------------------

any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

  (2) executed copies of IRS Form W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the

 

- 42 -



--------------------------------------------------------------------------------

  meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

- 43 -



--------------------------------------------------------------------------------

(iii) On or before the date on which Wells Fargo Bank, National Association (and
any successor or replacement Administrative Agent) becomes the Administrative
Agent hereunder, it shall deliver to the Borrower executed originals of either
(i) IRS Form W-9, or (ii) IRS Form W-8ECI (with respect to any payments to be
received on its own behalf) and IRS Form W-8IMY (for all other payments), in
each case, establishing that the Borrower can make payments to the
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States, including Taxes imposed under FATCA.

(vi) Each Recipient agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Tax Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its

 

- 44 -



--------------------------------------------------------------------------------

obligation to make or maintain Eurodollar Loans either generally or having a
particular Interest Period hereunder, then (a) such Lender shall promptly notify
the Borrower and the Administrative Agent thereof and such Lender’s obligation
to make such Eurodollar Loans shall be suspended (the “Affected Loans”) until
such time as such Lender may again make and maintain such Eurodollar Loans and
(b) all Affected Loans which would otherwise be made by such Lender shall be
made instead as ABR Loans (and, if such Lender so requests by notice to the
Borrower and the Administrative Agent, all Affected Loans of such Lender then
outstanding shall be automatically converted into ABR Loans on the date
specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which
would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. This Agreement shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02):

(a) The Administrative Agent and the Lenders shall have received all commitment,
facility and agency fees and all other fees and amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder (including, without limitation, the fees and expenses of
counsel to the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower or such Guarantor (A) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws of the Borrower and such Guarantor, certified as being
true and complete. The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D, duly and properly executed by a
Responsible Officer and dated as of the date of Effective Date.

 

- 45 -



--------------------------------------------------------------------------------

(e) This Agreement and the other Loan Documents shall have been duly executed
and delivered by the Parent Guarantor and the Borrower party thereto (in such
number of counterparts as may be requested by the Administrative Agent), the
Administrative Agent, the Issuing Bank, and the Lenders, each in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent.

(f) The Administrative Agent shall have received duly executed Notes payable to
each Lender or its registered assigns in a principal amount equal to its Credit
Amount dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guarantee Agreement and the
other Security Instruments described on Exhibit E. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 95% of the total value of the Proved Oil and Gas
Properties evaluated in the Initial Reserve Report; and

(ii) with respect to any Equity Interests that are certificated, have received
certificates, together with undated, blank stock powers for each such
certificate, representing all of the issued and outstanding Equity Interests of
the Borrower.

(h) The Administrative Agent shall have received the opinion of Vinson & Elkins
LLP counsel for the Parent Guarantor and the Borrower and the opinions of
Copeland Cook Taylor & Bush, P.A. Mississippi counsel and Cook, Young, King &
Galloway, P.C., Louisiana counsel for the Parent Guarantor and the Borrower, all
such opinions in form and substance reasonably satisfactory to the
Administrative Agent.

(i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.

(j) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to Oil and Gas Properties that have
Proved Reserves representing at least 90% of the total value of the Proved
Reserves in the Initial Reserve Report.

(k) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower.

(l) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower and the Parent Guarantor
have received all consents and approvals required by Section 7.03 and that the
statements in Sections 6.01(t), (v), (w) and (x) below are true and correct.

 

- 46 -



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c).

(n) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Parent
Guarantor or the Borrower for each jurisdiction requested by the Administrative
Agent other than those being assigned or released on or prior to the Effective
Date or Liens permitted by Section 9.03.

(o) The Parent Guarantor and the Borrower shall have paid all outstanding loans
under the Existing Credit Agreement in excess of $20,000,000 and shall have paid
all interest and fees under the Existing Credit Agreement, including all
interest payable in kind.

(p) The Administrative Agent shall have received evidence that all Liens
securing the obligations under the Existing Credit Agreement have been released
and discharged including without limitation all Uniform Commercial Code
termination statements and all other Lien releases it deems necessary to reflect
of public record the release and discharge of all such Liens.

(q) The Bankruptcy Court shall have entered a final order satisfactory to the
Administrative Agent confirming the Plan of Reorganization (the “Confirmation
Order”) and all conditions to the Effective Date (as defined in the Plan of
Reorganization) of the Plan of Reorganization shall have been satisfied (or will
be satisfied upon the occurrence of the Effective Date) or waived. The
Confirmation Order shall approve the Loan Documents and authorize the Borrower’s
and the Parent Guarantor’s execution and delivery thereof.

(r) The Borrower shall have deposited $41,750 with Willkie Farr & Gallagher LLP,
counsel for the Administrative Agent, to be held by such counsel and applied
toward payment of costs and expenses for recordation of the Mortgaged Property,
as provided pursuant to Section 12.03(a). If such deposit exceeds the amount of
such costs and expenses, the excess shall be returned to the Borrower. If such
deposit is less than such costs and expenses, the deficit shall be paid by
Borrower pursuant to Section 12.03(a).

(s) The Administrative Agent shall have received pro forma Effective Date
Financial Statements, which shall reflect no Debt other than the Loans and other
Debt permitted by Section 9.02.

(t) After giving effect to the consummation of the Transactions on the Effective
Date, the Borrower and its Subsidiaries shall have no outstanding Debt,
contingent liabilities or preferred stock, except (i) Debt incurred pursuant to
this Agreement and the other Loan Documents and (ii) such other existing Debt
and contingent liabilities that are permitted under this Agreement.

(u) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

(v) No Default shall have occurred and be continuing.

 

- 47 -



--------------------------------------------------------------------------------

(w) No event, development or circumstance has occurred or shall then exist that
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect.

(x) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct.

(y) The Administrative Agent shall have received a detailed 12 month projection
of cash flow, projected changes in financial position, projected income,
projected capital expenditures and projected production of oil, gas and natural
gas liquids of the Parent Guarantor and its Subsidiaries in form and substance
satisfactory to the Administrative Agent.

(z) The Administrative Agent shall have received duly executed agreements in
form and substance satisfactory to the Administrative Agent to have “control”
(as defined in Section 8-106 of the UCC, as such term relates to investment
property, or as used in Section 9-104(a) of the UCC as such term relates to
deposit accounts) on all investment property and all deposit accounts (other
than as provided in Section 8.21) of the Parent Guarantor and its Subsidiaries.

(aa) The Administrative Agent shall have received copies of all of the Second
Lien Facility Documents certified by an officer of the Borrower as being true,
correct and complete, together with evidence satisfactory to the Administrative
Agent that at least $20,000,000 in the aggregate has been funded thereunder.

(bb) The Borrower shall deposit, in a blocked, controlled account with the
Administrative Agent, an amount of cash equal to $262,500 to cash collateralize
the Letter of Credit.

(cc) The Administrative Agent shall have received the Reserve Report dated as of
July 1, 2016 to be delivered pursuant to Section 8.12.

(dd) The Administrative Agent shall have received a copy of the duly executed
Intercreditor Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 12.02) at or prior to 5:00 p.m., New York City time, on October 15, 2016
(and, in the event such conditions are not so satisfied or waived, this
Agreement shall terminate at such time).

ARTICLE VII

Representations and Warranties

The Parent Guarantor and the Borrower represent and warrant to the Lenders that
on the date hereof:

Section 7.01 Organization; Powers. Each of the Parent Guarantor and the Borrower
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its

 

- 48 -



--------------------------------------------------------------------------------

organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action (including,
without limitation, any action required to be taken by any class of directors of
the Parent Guarantor or any other Person, whether interested or disinterested,
in order to ensure the due authorization of the Transactions). Each Loan
Document to which the Borrower and each Guarantor is a party has been duly
executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement, (ii) those
third party approvals or consents which, if not made or obtained, would not
cause a Default hereunder, could not reasonably be expected to have a Material
Adverse Effect or do not have an adverse effect on the enforceability of the
Loan Documents and (iii) the filing of any document with the SEC, (b) do not
violate any applicable law or regulation in any material respect or the charter,
by-laws or other organizational documents of the Parent Guarantor or the
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any material agreement or other instrument binding
upon the Parent Guarantor or the Borrower or its Properties, or give rise to a
right thereunder to require any payment to be made by the Parent Guarantor or
the Borrower and (d) will not result in the creation or imposition of any Lien
on any Property of the Parent Guarantor or the Borrower (other than the Liens
created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Parent Guarantor has heretofore furnished to the Lenders a pro forma
unaudited consolidated balance sheet of the Parent Guarantor and the
Consolidated Subsidiaries as of the Effective Date, after giving effect to the
Transactions contemplated to occur on the Effective Date, certified by the
Parent Guarantor’s chief financial officer, as presenting fairly, in all
material respects, the financial position of the Parent Guarantor and the
Consolidated Subsidiaries as of the Effective Date.

 

- 49 -



--------------------------------------------------------------------------------

(b) Since December 31, 2015, there has been no event, development or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect (other than the
commencement and pendency of the Bankruptcy Proceedings).

(c) Neither the Parent Guarantor nor the Borrower has on the date hereof any
material Debt (including Disqualified Capital Stock) or any material contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Guarantor, threatened against or affecting the Parent Guarantor or the Borrower
(i) as to which there is a reasonable possibility of an adverse determination
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, or (ii) that involve any
Loan Document or the Transactions.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the Parent Guarantor and the Borrower and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws.

(b) the Parent Guarantor and the Borrower have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and neither the Parent Guarantor nor the Borrower have received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied.

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Parent Guarantor’s knowledge, threatened against the Parent Guarantor or
the Borrower or any of their respective Properties or as a result of any
operations at such Properties.

(d) none of the Properties of the Parent Guarantor or the Borrower contain or
have contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law.

 

- 50 -



--------------------------------------------------------------------------------

(e) there has been no Release or, to the Parent Guarantor’s knowledge,
threatened Release, of Hazardous Materials at, on, under or from the Parent
Guarantor’s or the Borrower’s Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of the Parent Guarantor, none of such Properties are adversely
affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property.

(f) neither the Parent Guarantor nor the Borrower has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Parent
Guarantor’s or the Borrower’s Properties and, to the Parent Guarantor’s
knowledge, there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice.

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Parent Guarantor’s or the Borrower’s Properties that could reasonably
be expected to form the basis for a claim for damages or compensation.

(h) The Parent Guarantor and the Borrower have provided to the Lenders complete
and correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters relating to any
alleged or potential non-compliance with or liability under Environmental Laws
that are in any of the Parent Guarantor’s or the Borrower’s possession or
control and relating to their respective Properties or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) The Parent Guarantor and the Borrower are in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Parent Guarantor nor the
Borrower is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940, as amended.

Section 7.09 Taxes. The Parent Guarantor and the Borrower have each timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the

 

- 51 -



--------------------------------------------------------------------------------

extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Parent Guarantor and the Borrower in respect of Taxes and other governmental
charges are, in the reasonable opinion of the Borrower, adequate. No Tax Lien
(other than an Excepted Lien) has been filed and, to the knowledge of the Parent
Guarantor, no claim is being asserted with respect to any such Tax or other such
governmental charge.

Section 7.10 ERISA.

(a) The Parent Guarantor, the Borrower and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent Guarantor, the Borrower or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Parent
Guarantor, the Borrower or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.

(e) Neither the Parent Guarantor, the Borrower nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Parent Guarantor, the Borrower or any ERISA Affiliate in its
sole discretion at any time without any material liability.

(f) Neither the Parent Guarantor, the Borrower nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

Section 7.11 Disclosure; No Material Misstatements. The Parent Guarantor has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or the Borrower is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Parent Guarantor or the Borrower to
the Administrative Agent or any Lender or any of their Affiliates in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the

 

- 52 -



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent Guarantor represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. There is no fact peculiar to the Parent Guarantor
or the Borrower which could reasonably be expected to have a Material Adverse
Effect or in the future is reasonably likely to have a Material Adverse Effect
and which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Parent Guarantor or the Borrower
prior to, or on, the date hereof in connection with the transactions
contemplated hereby. There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties of the Borrower and production and cost estimates contained in
each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that the Parent Guarantor and the Borrower do not warrant
that such opinions, estimates and projections will ultimately prove to have been
accurate.

Section 7.12 Insurance. The Parent Guarantor and the Borrower have, (a) all
insurance policies sufficient for the compliance by each of them with all
material Governmental Requirements and all material agreements and (b) insurance
coverage in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Parent Guarantor and the Borrower. The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance.

Section 7.13 Restriction on Liens. Neither the Parent Guarantor nor the Borrower
is a party to any material agreement or arrangement (other than Capital Leases
creating Liens permitted by Section 9.03(c), but then only on the Property
subject of such Capital Lease and other than any Second Lien Facility
Documents), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

Section 7.14 Subsidiaries. All of the Subsidiaries of the Parent Guarantor and
the Borrower, if any, are set forth on Schedule 7.14 or as may be disclosed in
writing to the Administrative Agent (which shall promptly furnish a copy to the
Lenders), which shall be a supplement to Schedule 7.14. All Subsidiaries listed
on Schedule 7.14, if any, are Wholly-Owned Subsidiaries.

Section 7.15 Location of Business and Offices. The Parent Guarantor’s
jurisdiction of organization is Delaware; the name of the Parent Guarantor as
listed in the public records of its jurisdiction of organization is Goodrich
Petroleum Corporation; and the organizational identification number of the
Parent Guarantor in its jurisdiction of organization is 2675735. The Borrower’s
jurisdiction of organization is Louisiana; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Goodrich Petroleum
Company, L.L.C.; and the organizational identification number of the Borrower in
its jurisdiction of organization is

 

- 53 -



--------------------------------------------------------------------------------

34719938K (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The Parent Guarantor’s and Borrower’s principal place of
business and chief executive offices are located at the address specified in
Section 12.01 (or as set forth in a notice delivered pursuant to Section 8.01(m)
and Section 12.01(c)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(m)).

Section 7.16 Properties; Titles, Etc.

(a) The Borrower has good and defensible title to the Proved Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03. After giving full effect to the Excepted
Liens, the Borrower owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases, which could reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit the Borrower to conduct its
business in all material respects in the same manner as its business has been
conducted prior to the date hereof.

(d) All of the Properties of the Parent Guarantor and the Borrower which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

(e) The Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by the Borrower does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower either owns or has valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in its
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

- 54 -



--------------------------------------------------------------------------------

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties of the Borrower have been maintained, operated and developed
in a good and workmanlike manner and in conformity with all Governmental
Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of the Oil and Gas Properties of the
Borrower. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (a) no Oil
and Gas Property of the Borrower is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Borrower is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties). All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by the Borrower, in a manner consistent with the
Borrower’s past practices (other than those the failure of which to maintain in
accordance with this Section 7.17 could not reasonably be expected to have a
Material Adverse Effect).

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower to deliver Hydrocarbons produced from their Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor exceeding one-half bcf of gas (on an mcf equivalent basis) in
the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
is receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days
notice or less without penalty or detriment for the sale of production from the
Borrower’s Hydrocarbons (including, without limitation, calls on or other rights
to purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six months from the date hereof.

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Parent Guarantor
and Borrower pursuant to

 

- 55 -



--------------------------------------------------------------------------------

Section 8.01(d), sets forth, a true and complete list of all Swap Agreements of
the Parent Guarantor and the Borrower, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.

Section 7.21 Use of Loans and Letter of Credit. The proceeds of the Loans and
the Letter of Credit shall be used to provide working capital for exploration
and production operations, to refinance Debt under the Existing Credit
Agreement, and for general corporate purposes. The Parent Guarantor and the
Borrower are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Parent Guarantor and the Borrower,
taken as a whole, will exceed the aggregate Debt of the Parent Guarantor and the
Borrower on a consolidated basis, (b) each of the Parent Guarantor and the
Borrower will not have incurred or intended to incur, and will not believe that
it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by each of the Parent
Guarantor and the Borrower and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures and (c) each of the Parent Guarantor and the
Borrower will not have (and will have no reason to believe that it will have
thereafter) unreasonably small capital for the conduct of its business.

Section 7.23 Sanctions Laws and Regulations.

(a) Neither the Parent Guarantor nor the Borrower, or any directors or officers
of the Parent Guarantor or the Borrower or, to the knowledge of the Parent
Guarantor and the Borrower, any brokers or other agents acting at the direction
of the foregoing in connection with this Agreement or any other Loan Document:

(i) is (A) the target of any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (collectively, “Sanctions”), or
(B) located, organized or resident in a Sanctioned Country; or

(ii) is a Designated Person.

 

- 56 -



--------------------------------------------------------------------------------

(b) Neither the Parent Guarantor nor the Borrower will, directly or, to the
knowledge of the Parent Guarantor and the Borrower, indirectly, use the proceeds
of the Loans, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, (i) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise).

(c) The Parent Guarantor and the Borrower have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, such continued compliance with Sanctions.

Section 7.24 Foreign Corrupt Practices. Neither the Parent Guarantor nor the
Borrower, nor, to the knowledge of the Parent Guarantor and the Borrower, any
director, officer, agent, employee or Subsidiary of the Parent Guarantor or the
Borrower, is aware of or has taken any action, directly or indirectly, that
would result in a violation by such Persons of the FCPA or any other applicable
anti-corruption law or regulation, including without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Parent
Guarantor and the Borrower, and their Subsidiaries have conducted their business
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, such continued compliance therewith.

Section 7.25 Money Laundering Laws; Embargoed Persons.

(a) The operations of each of the Parent Guarantor and the Borrower are and have
been conducted by such Person at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the rules and regulations
thereunder, and any related or similar laws, regulations or guidelines, issued,
administered or enforced by any governmental agency of the United States
(including, without limitation, the USA PATRIOT Act, the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended), and the Executive Order) (collectively,
the “Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Parent Guarantor or the Borrower with respect to the Money Laundering Laws is
pending or threatened in writing.

(b) Neither the Parent Guarantor nor the Borrower is, and, to the knowledge of
the Parent Guarantor and the Borrower, none of their respective officers or
directors that is acting or benefiting in any capacity in connection with the
Loans is, an Embargoed Person.

(c) Neither the Parent Guarantor nor the Borrower is, and, to the knowledge of
the Parent Guarantor and the Borrower, none of their respective officers or
directors that is acting or benefiting in any capacity in connection with the
Loans (i) conducts any business or

 

- 57 -



--------------------------------------------------------------------------------

engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Embargoed Person, (ii) deals in, or otherwise engages
in any transaction related to, any property or interests in property blocked
pursuant to any Money Laundering Law or (iii) engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any Money
Laundering Law.

ARTICLE VIII

Affirmative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been paid in
full and the Letter of Credit shall have expired or terminated (or otherwise
cash collateralized in a manner satisfactory to the Issuing Bank), the Parent
Guarantor and the Borrower covenant and agree with the Lenders that:

Section 8.01 Financial Statements; Ratings Change; Other Information. The Parent
Guarantor will furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of Parent Guarantor, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young, LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent Guarantor and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent
Guarantor and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c) Monthly Financial Statements and Reports. (i) As soon as available, but in
any event not later than 30 days after the end of each fiscal month of each
fiscal year of the Parent Guarantor, its consolidated income statements, balance
sheets and year-to-date detail of capital expenditures and workovers, as of the
end of and for such fiscal month and the then

 

- 58 -



--------------------------------------------------------------------------------

elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent Guarantor and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) a report from the Parent Guarantor and the
Borrower in a form reasonably acceptable to the Administrative Agent setting
forth (A) the previous month’s production of each of crude oil and natural gas
and (B) the prices at which sales of such production were made and the revenue
derived from such sales.

(d) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 9.01, 9.22, 9.23 and 9.24 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 7.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate.

(e) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a), Section 8.01(b) and
Section 8.01(c) hereunder, a certificate of a Financial Officer, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of such fiscal month, fiscal quarter or fiscal year, a true and
complete list of all Swap Agreements of the Parent Guarantor or the Borrower,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(f) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent Guarantor or the Borrower by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Parent Guarantor or the Borrower, and a copy of
any response by the Parent Guarantor or the Borrower, or the Board of Directors
of the Parent Guarantor or the Borrower, to such letter or report.

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent Guarantor with the SEC, or
with any national securities exchange, or distributed by the Parent Guarantor to
its shareholders generally, as the case may be.

 

- 59 -



--------------------------------------------------------------------------------

(i) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(j) Notice of Sales of Oil and Gas Properties. In the event the Borrower intends
to sell, transfer, assign or otherwise dispose of any Oil or Gas Properties in
accordance with Section 9.12, prior written notice of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender.

(k) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(l) Certificate of Financial Officer – Asset Coverage. On or before the
forty-fifth (45th) day after each Test Date, a certificate of a Financial
Officer setting forth, as of such Test Date, a calculation in reasonable detail
of the Total Proved Asset Coverage Ratio and the Secured Debt Asset Coverage
Ratio as of such Test Date.

(m) Information Regarding Borrower and the Subsidiaries. Prompt written notice
(and in any event at least fifteen (15) days prior thereto) of any change (i) in
the Parent Guarantor’s or Borrower’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Parent Guarantor’s or Borrower’s chief
executive office or principal place of business, (iii) in the Parent Guarantor’s
or Borrower’s identity or corporate structure or in the jurisdiction in which
such Person is incorporated or formed, (iv) in the Parent Guarantor’s or
Borrower’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in the
Parent Guarantor’s or Borrower’s federal taxpayer identification number.

(n) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(o) Notices of Certain Changes. Promptly, but in any event within five Business
Days after the execution thereof, copies of any amendment, modification or
supplement to the certificate or articles of incorporation, by-laws, any
preferred or convertible stock designation or any other organic document of the
Parent Guarantor or Borrower

 

- 60 -



--------------------------------------------------------------------------------

(p) Accounts Payable. Concurrently with delivery of the annual and the quarterly
financial statements pursuant to the foregoing (a) and (b), a report as of the
last day of such fiscal quarter or fiscal year in reasonable detail (i) of the
Parent Guarantor’s and its Subsidiaries’ aged accounts payable and (ii) copies
of all written demands or claims related to or asserting any Liens in respect of
Parent Guarantor’s and its Subsidiaries’ assets or Properties.

(q) Projections. Concurrently with delivery of the annual and the quarterly
financial statements pursuant to the foregoing (a) and (b), a detailed
twelve-month projection of cash flow, projected changes in financial position,
projected income, projected capital expenditures and projected production of
oil, gas and natural gas liquids of the Parent Guarantor and its Subsidiaries
accompanied by a certificate of a Responsible Officer stating that such
projections represent the Parent Guarantor’s good faith estimate of future
financial performance and that such projections have been prepared on the basis
of estimates, information and assumptions set forth therein and which the Parent
Guarantor believes are fair and reasonable in light of the current and
reasonable foreseeable business conditions together with a quarterly
reconciliation of the previously delivered projections to the prior quarters’
actual results.

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent Guarantor or Borrower (including, without limitation,
any Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Section 8.02 Notices of Material Events. The Parent Guarantor will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent Guarantor or the Borrower
not previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Each of the Parent Guarantor and
Borrower will do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business and
maintain, if necessary, its qualification to do business in each other
jurisdiction in which its Oil and Gas Properties is located or the ownership of
its

 

- 61 -



--------------------------------------------------------------------------------

Properties requires such qualification, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations. The Parent Guarantor and Borrower will each
pay its obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) the Parent
Guarantor or Borrower has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, or (b) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Parent Guarantor or the Borrower.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the Parent
Guarantor and the Borrower will do and perform every act and discharge all of
the obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

 

- 62 -



--------------------------------------------------------------------------------

(e) operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements.

(f) to the extent that the Borrower is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07 Insurance. The Parent Guarantor and Borrower will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The loss
payable clauses or provisions in said insurance policy or policies insuring any
of the collateral for the Loans shall be endorsed in favor of and made payable
to the Administrative Agent as its interests may appear and such policies shall
name the Administrative Agent and the Lenders as “additional insureds” and
provide that the insurer will endeavor to give at least 30 days prior notice of
any cancellation to the Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Parent Guarantor and
Borrower will keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Parent Guarantor and Borrower will permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 8.09 Compliance with Laws. The Parent Guarantor and Borrower will comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Parent Guarantor and the Borrower shall each, at its sole expense:
(i) comply, and shall cause its Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect; (ii) not Release or threaten to Release, and
shall cause each Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of its Properties or any other property
offsite the Property to the extent caused by its operations except in compliance
with applicable Environmental Laws, the Release or threatened Release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file all Environmental Permits, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of its Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and

 

- 63 -



--------------------------------------------------------------------------------

diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of its Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; (v) conduct its operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a material claim for damages or compensation; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that its obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b) The Parent Guarantor or the Borrower, as applicable, will promptly, but in
no event later than five days of the occurrence of a triggering event, notify
the Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Parent Guarantor or the Borrower or their
Properties of which the Borrower or the Parent Guarantor has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $1,000,000, not fully covered by insurance, subject
to normal deductibles.

(c) The Parent Guarantor and the Borrower will, in connection with any future
acquisitions of Oil and Gas Properties or other Properties, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority).

Section 8.11 Further Assurances.

(a) The Parent Guarantor and Borrower at their sole expense will promptly
execute and deliver to the Administrative Agent all such other documents,
agreements and instruments reasonably requested by the Administrative Agent to
comply with, cure any defects or accomplish the conditions precedent, covenants
and agreements of the Parent Guarantor or Borrower, as the case may be, in the
Loan Documents, including the Notes, or to further evidence and more fully
describe the collateral intended as security for the Indebtedness, or to correct
any omissions in this Agreement or the Security Instruments, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b) The Parent Guarantor hereby authorizes the Administrative Agent to file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Mortgaged Property without the signature of the Parent
Guarantor or the Borrower

 

- 64 -



--------------------------------------------------------------------------------

where permitted by law. A carbon, photographic or other reproduction of the
Security Instruments or any financing statement covering the Mortgaged Property
or any part thereof shall be sufficient as a financing statement where permitted
by law.

Section 8.12 Reserve Reports.

(a) On or before February 15th and August 15th of each year, commencing
August 15, 2016, the Parent Guarantor shall furnish to the Administrative Agent
and the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower as of the immediately preceding January 1st and July 1st. The Reserve
Report as of January 1 of each year shall be prepared by one or more Approved
Petroleum Engineers, and the July 1 Reserve Report of each year shall be
prepared in form and substance and shall use forecasts and assumptions
satisfactory to the Administrative Agent and be by or under the supervision of
the chief engineer of the Borrower who shall certify such Reserve Report to be
true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding January 1 Reserve Report.

(b) [Reserved].

(c) With the delivery of each Reserve Report, the Parent Guarantor shall provide
to the Administrative Agent and the Lenders (x) all other reports, data and
supplemental information as may be reasonably requested by the Administrative
Agent or the Lenders and (y) a certificate from a Responsible Officer certifying
that in all material respects: (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct, (ii) the Borrower owns good and defensible title to the Proved Oil and
Gas Properties evaluated in such Reserve Report, (iii) the Oil and Gas
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iv) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to the Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (v) none of
their Oil and Gas Properties have been sold since the date of the last Test Date
except as set forth on an exhibit to the certificate, which certificate shall
list all of the Oil and Gas Properties sold and in such detail as reasonably
required by the Administrative Agent, (vi) attached to the certificate is a list
of all marketing agreements entered into subsequent to the later of the date
hereof or the most recently delivered Reserve Report which the Parent Guarantor
could reasonably be expected to have been obligated to list on Schedule 7.19 had
such agreement been in effect on the date hereof and (vii) attached to the
certificate is a schedule of the Oil and Gas Properties evaluated by such
Reserve Report that are Mortgaged Properties and that the Administrative Agent
has a Lien on all Oil and Gas Properties of the Borrower except as specifically
noted on such certificate.

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Parent Guarantor will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of

 

- 65 -



--------------------------------------------------------------------------------

the Proved Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 90% of
the total value of the Proved Oil and Gas Properties evaluated by such Reserve
Report.

(b) If the Parent Guarantor has provided title information for additional
Properties under Section 8.13(a), the Parent Guarantor shall, within 60 days of
notice from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 90% of the value of the Proved Oil and Gas Properties evaluated by
such Reserve Report.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) [Reserved].

(b) In the event that any Subsidiary incurs or guarantees any Debt, the Borrower
or Parent Guarantor shall promptly cause such Subsidiary to guarantee the
Indebtedness pursuant to the Guarantee Agreement. In connection with any such
guarantee, the Borrower or Parent Guarantor shall, or shall cause such
Subsidiary to, (i) execute and deliver a supplement to the Guarantee Agreement
executed by such Subsidiary, (ii) pledge all of the Equity Interests of such new
Subsidiary (including, without limitation, if applicable, delivery of original
stock certificates evidencing the Equity Interests of such Subsidiary, together
with an appropriate undated stock powers for each certificate duly executed in
blank by the registered owner thereof) and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

(c) The Parent Guarantor will, at all times, cause the other material tangible
and intangible assets of the Borrower to be subject to a Lien of the Security
Instruments.

(d) The Borrower shall not create or acquire any subsidiary without (i) giving
15 days advance written notice to the Administrative Agent of such proposed
creation or acquisition, and (ii) entering into any agreements, instruments, or
documentation that the Administrative Agent, in its sole discretion, deems
reasonably necessary to include such subsidiary under the terms of this
Agreement and the other Loan Documents prior to such creation or acquisition.

(e) The Borrower shall (i) notify the Administrative Agent within three
(3) Business Days of the opening of any deposit account or securities account by
the Parent Guarantor or its Subsidiaries, and (ii) promptly, but in no event
later than within 10 Business Days (or such longer time as the Administrative
Agent may agree in its sole discretion)

 

- 66 -



--------------------------------------------------------------------------------

following a request by the Administrative Agent, cause any deposit or securities
account to be subject to a deposit account control agreement or securities
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent.

Section 8.15 ERISA Compliance. The Parent Guarantor and the Borrower will
promptly furnish and will cause any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, and
(b) immediately upon becoming aware of the occurrence of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer of the Parent
Guarantor, the Borrower or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Parent Guarantor, the Borrower or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

Section 8.16 Keepwell. Each of the Parent Guarantor and the Borrower shall, and
shall cause each Guarantor that is a Qualified ECP Guarantor at the time of the
guarantee or the grant of a security interest under the Loan Documents, in each
case, with respect to any Swap Obligation to, jointly and severally, absolutely,
unconditionally and irrevocably undertake to provide such funds or other support
as may be needed from time to time by each other Guarantor to honor all of its
obligations under the Loan Documents to which it is a party in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.16, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 8.16 shall
remain in full force and effect until the Indebtedness has been indefeasibly
paid and performed in full. The Borrower intends that this Section 8.16
constitute, and this Section 8.16 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.17 Compliance with Anti-Terrorism Laws. Neither the Parent Guarantor
nor the Borrower shall:

(a) Directly or indirectly, in connection with the Loans, knowingly (i) conduct
any operations in violation of any Money Laundering Laws, (ii) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Money Laundering Laws.

(b) Directly or indirectly, in connection with the Loans, knowingly cause or
permit any of the funds of either the Parent Guarantor or the Borrower that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of any Money Laundering Laws.

 

- 67 -



--------------------------------------------------------------------------------

(c) Knowingly cause or permit (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in either the Parent
Guarantor or the Borrower or (ii) any of the funds or properties of either the
Parent Guarantor or the Borrower that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, an Embargoed
Person.

(d) The Borrower shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Parent Guarantor’s and the Borrower’s compliance with this
Section 8.17.

Section 8.18 Compliance with FCPA. Neither the Parent Guarantor nor the
Borrower, will use the proceeds of any Loan in a manner that would result in a
violation by such Persons of the FCPA or any other applicable anti-corruption
law or regulation, including without limitation, an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Parent Guarantor and the
Borrower, and their Subsidiaries will conduct their business in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, such continued
material compliance therewith.

Section 8.19 Additional Collateral Requirements.

(a) On each Test Date and as requested from time to time by the Administrative
Agent, the Parent Guarantor shall ascertain whether all of the Proved Oil and
Gas Properties owned by the Parent Guarantor and its Subsidiaries are Mortgaged
Properties. In the event that all of the Proved Oil and Gas Properties owned by
the Parent Guarantor and its Subsidiaries are not Mortgaged Properties, then the
Parent Guarantor shall grant, within 15 days (or such longer period as may be
agreed by the Administrative Agent in its sole discretion) of delivery of the
certificate required under Section 8.12(c) or within 15 days (or such longer
period as may be agreed by the Administrative Agent in its sole discretion) of
the Administrative Agent’s request, as applicable, to the Administrative Agent
as security for the Indebtedness a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on any Proved Oil and Gas Properties not already subject to a Lien
pursuant to the Security Instruments; provided, that, if at any time the
Administrative Agent, in its sole discretion, determines that the cost of
obtaining such first-priority Lien interest exceeds the value of such Lien
interest with respect to a Proved Oil and Gas Property, then the Parent
Guarantors and its Subsidiaries shall not be required to grant a Lien on such
Proved Oil and Gas Property at such time. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary places a Lien on its Proved Oil and Gas Properties and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

 

- 68 -



--------------------------------------------------------------------------------

(b) (i) On each Test Date and as requested from time to time by the
Administrative Agent, the Parent Guarantor shall ascertain whether all real
property that is owned by the Parent Guarantor and its Subsidiaries located in
Atascosa, Austin, Bastrop, Bee, Brazos, Burleson, Colorado, DeWitt, Dimmit,
Duval, Fayette, Frio, Goliad, Gonzales, Grimes, Jim Wells, Karnes, LaSalle,
Lavaca, Lee, Leon, Live Oak, Madison, Maverick, McMullen, Medina, Milam,
Robertson, San Patricio, Washington, Webb, Wilson, Zavala Counties, Texas,
Allen, Avoyelles, Beauregard, Catahoula, Concordia, East Baton Rouge, East
Feliciana, Evangeline, Grant, La Salle, Livingston, Point Coupee, Rapides, St
Helena, St Landry, St Tammany, Tangipahoa, Vernon, Washington, West Baton Rouge,
West Feliciana Parishes, Louisiana and Adams, Amite, Franklin, Hancock, Marion,
Pearl River, Pike, Walthall, Wilkinson Counties, Mississippi (such properties,
collectively, “Specified Real Properties” and each a “Specified Real Property”)
are Mortgaged Properties. In the event that all of the Specified Real Properties
are not Mortgaged Properties, then the Parent Guarantor shall grant, within
fifteen (15) days of the delivery of the certificate required under
Section 8.12(c) (or such longer period as may be agreed by the Administrative
Agent in its sole discretion) or within 15 days (or such longer period as may be
agreed by the Administrative Agent in its sole discretion) of the Administrative
Agent’s request, as applicable, to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (provided that Excepted Liens of the
type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on any
Specified Real Properties not already subject to a Lien pursuant to the Security
Instruments; provided, that, if at any time the Administrative Agent, in its
sole discretion, determines that the cost of obtaining such first-priority Lien
interest exceeds the value of such Lien interest with respect to such Specified
Real Property, then the Parent Guarantors and its Subsidiaries shall not be
required to grant a Lien on such Specified Real Property at such time. All such
Liens will be created and perfected by and in accordance with the provisions of
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on any Specified Real
Property and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b). At the reasonable request of the
Administrative Agent, the Borrower and each Guarantor shall be required to
deliver opinions of counsel related to any additional mortgages, financing
statements or other documents required to be delivered pursuant to this
Section 8.19(b).

(c) (i) On each Test Date and as requested from time to time by the
Administrative Agent, the Parent Guarantor shall ascertain whether all real
property that is owned by the Parent Guarantor and its Subsidiaries located in
the Bienville, Bossier, Caddo, DeSoto, Natchitoches, Red River, Sabine, Webster
Parishes, Louisiana and Angelina, Cherokee, Gregg, Harrison, Marion,
Nacogdoches, Panola, Rusk, Sabine, San Augustine, Shelby, Smith, Upshur
Counties, Texas (such properties, collectively, “Haynesville Specified Real
Properties” and each a “Haynesville Specified Real Property”) are Mortgaged
Properties. In the event that all of the Haynesville Specified Real Properties
are not Mortgaged Properties, then the Parent Guarantor shall grant, within
fifteen (15) days of the delivery of the certificate required under
Section 8.12(c) (or such longer period as may be agreed by the Administrative
Agent in its sole discretion) or within 15 days (or such longer period as may be
agreed by the Administrative Agent in its sole discretion) of the Administrative
Agent’s request, as applicable, to the

 

- 69 -



--------------------------------------------------------------------------------

Administrative Agent as security for the Indebtedness a first-priority Lien
interest (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on any Haynesville Specified Real Properties not
already subject to a Lien pursuant to the Security Instruments; provided, that,
if at any time the Administrative Agent, in its sole discretion, determines that
the cost of obtaining such first-priority Lien interest exceeds the value of
such Lien interest with respect to such Haynesville Specified Real Property,
then the Parent Guarantors and its Subsidiaries shall not be required to grant a
Lien on such Haynesville Specified Real Property at such time. All such Liens
will be created and perfected by and in accordance with the provisions of deeds
of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on any Haynesville
Specified Real Property and such Subsidiary is not a Guarantor, then it shall
become a Guarantor and comply with Section 8.14(c). At the reasonable request of
the Administrative Agent, the Borrower and each Guarantor shall be required to
deliver opinions of counsel related to any additional mortgages, financing
statements or other documents required to be delivered pursuant to this
Section 8.19(c).

Section 8.20 Depository Bank. Commencing on the Effective Date or such later
date as may be agreed to by the Administrative Agent, the Parent Guarantor and
its Subsidiaries will at all times maintain the Administrative Agent as its
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity and other deposit accounts
for the conduct of its business.

Section 8.21 Compass Bank Deposit Account Control Agreement. Within thirty
(30) days of the Closing Date (or such later date as the Administrative Agent
shall agree to), the Administrative Agent shall have received a duly executed
agreement in form and substance satisfactory to the Administrative Agent to have
“control” (as used in Section 9-104(a) of the UCC as such term relates to
deposit accounts) on Account No. ######4406 maintained by the Borrower with
Compass Bank.

ARTICLE IX

Negative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents have been paid in full
and the Letter of Credit shall have expired or terminated (or otherwise cash
collateralized in a manner satisfactory to the Issuing Bank), the Parent
Guarantor and the Borrower covenant and agree with the Lenders that:

Section 9.01 Asset Coverage Ratios.

(i) The Borrower will not permit, as of any Test Date, the ratio (the “Total
Proved Asset Coverage Ratio”) of (1) Total Proved PV10% as of such Test Date
attributable to the Parent Guarantor’s and its Subsidiaries’ Proved Developed
Producing Properties to (2) Total Debt of the Parent Guarantor and its
Subsidiaries as of such Test Date to be less than (A) for any Test Date before
December 31, 2018, 1.5 to 1.0 and (B) for any Test Date on or after December 31,
2018, 2.0 to 1.0.

 

- 70 -



--------------------------------------------------------------------------------

(ii) The Borrower will not permit as of any Test Date, the ratio (the “Secured
Debt Asset Coverage Ratio”) of (1) Total Proved PV10% as of such Test Date
attributable to the Parent Guarantor’s and its Subsidiaries’ Proved Reserves to
(2) Secured Debt (net of any Unrestricted Cash on such date in an amount not to
exceed (A) on any Test Date on or prior to March 31, 2018, $10,000,000 and
(B) on any Test Date on or after April 1, 2018, $7,500,000 held by the Parent
Guarantor and its Subsidiaries) to be less than (A) for any Test Date on or
before March 31, 2017, 1.10 to 1.00, (B) for any Test Date after March 31, 2017,
but on or before September 30, 2017, 1.35 to 1.00 and (C) for any Test Date
after September 30, 2017, 1.50 to 1.00.

(iii) For the purposes hereof, “Test Date” means (A) each January 1 and July 1
of each year commencing with January 1, 2017 and (B) the date of any Material
Acquisition or Material Disposition by the Parent Guarantor or the Borrower of
the Oil and Gas Properties (and after giving effect thereto, including any
change in Debt of the Parent Guarantor and its Subsidiaries as a result
thereof).

Section 9.02 Debt. The Parent Guarantor and the Borrower will not incur, create,
assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guarantee of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b) Debt of the Parent Guarantor and the Borrower existing on the date hereof
that is reflected in the Financial Statements.

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 60 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP.

(d) Debt under Capital Leases not to exceed $1,000,000.

(e) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of any Oil and Gas Properties.

(f) intercompany Debt between Parent Guarantor and Borrower to the extent
permitted by Section 9.05(g); provided that such Debt is not held, assigned,
transferred, negotiated or pledged to any other Person, and; provided further,
that any such Debt shall be subordinated to the Indebtedness on terms set forth
in the Guarantee Agreement.

(g) endorsements of negotiable instruments for collection in the ordinary course
of business.

 

- 71 -



--------------------------------------------------------------------------------

(h) Debt not to exceed $265,000 under cash collateralized letters of credit,
bonds, surety obligations and similar instruments.

(i) other Debt not to exceed $1,000,000 in the aggregate at any one time
outstanding.

(j) Debt under any Second Lien Facility and any guarantees thereof, the original
principal amount of which does not exceed $40,000,000, plus any interest paid in
kind thereon, in the aggregate, and any Permitted Second Lien Refinancing Debt.

Section 9.03 Liens. The Parent Guarantor and Borrower will not create, incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens.

(c) Liens securing Capital Leases permitted by Section 9.02(d) but only on the
Property under lease.

(d) Liens on cash and cash equivalents securing Debt permitted by
Section 9.02(h).

(e) Liens on Property to secure the Second Lien Obligations subject to the terms
and conditions of the Intercreditor Agreement, including Section 2.03 thereof.
In connection therewith, the Parent Guarantor and Borrower shall execute and
deliver such other additional Security Instruments and other closing documents,
certificates and legal opinions as shall reasonably be requested by
Administrative Agent.

Section 9.04 Dividends, Distributions and Redemptions.

(a) Restricted Payments. The Parent Guarantor and Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, return
any capital to its stockholders or make any distribution of its Property to its
Equity Interests holders; provided, however, that, so long as no Default or
Event of Default exists or would result therefrom (i) the Parent Guarantor and
Borrower may declare, make or pay Restricted Payments with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock) and (ii) the Borrower and its Subsidiaries may
declare, make and pay Restricted Payments to the Parent Guarantor and the
Subsidiaries of the Borrower may declare, make and pay Restricted Payments to
the Borrower.

(b) Redemption of Second Lien Debt; Amendment of Second Lien Facility Documents.
The Parent Guarantor and Borrower will not: (i) prior to the date that is six
months after the Maturity Date, call, make or offer to make any optional or
voluntary Redemption of or otherwise optionally or voluntarily Redeem (whether
in whole or in part) the Second Lien Facility; provided that the Borrower may
refinance the Second Lien Facility with Permitted Second Lien Refinancing Debt;
provided further that the foregoing shall not prohibit the

 

- 72 -



--------------------------------------------------------------------------------

Borrower from paying cash in lieu of issuing fractional shares in the event of
the conversion of Second Lien Debt into common stock of the Parent Guarantor
pursuant to the Second Lien Facility Agreement; (ii) while any Indebtedness
described in clauses (a) – (c) of the definition thereof (but not any
refinancing or replacement thereof) is outstanding, pay any interest in cash on
the Second Lien Debt, including in respect of any portion thereof payable in
kind; (iii) while any Indebtedness is outstanding, amend, modify, waive or
otherwise change, consent to or agree to any amendment, modification, waiver or
other change to, any of the terms of any Second Lien Facility or any Second Lien
Facility Document if (A) the effect thereof would be to shorten its maturity or
average life to maturity or (B) such action adds additional Property as
collateral to secure any Second Lien Obligations unless Borrower complies with
Section 9.03(e); or (iv) while any Indebtedness is outstanding, make any
mandatory Redemption of the Second Lien Facility unless (A) such mandatory
Redemption is made using the proceeds of Permitted Second Lien Refinancing Debt
or (B) such mandatory Redemption would also be required by the terms of
Section 3.04(c) and the Lenders have waived the requirement to make such
mandatory Redemption in accordance with the terms hereof.

Section 9.05 Investments, Loans and Advances. The Parent Guarantor and Borrower
will not make or permit to remain outstanding any Investments in or to any
Person, except that the foregoing restriction shall not apply to:

(a) Investments reflected in the Financial Statements.

(b) accounts receivable arising in the ordinary course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $250,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively.

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments (i) made by the Parent Guarantor in or to the Borrower and
(ii) made by the Borrower in or to the Parent Guarantor.

(h) subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or the Parent
Guarantor with others in the ordinary

 

- 73 -



--------------------------------------------------------------------------------

course of business; provided that (i) any such venture is engaged exclusively in
oil and gas exploration, development, production, processing and related
activities, including transportation, (ii) the interest in such venture is
acquired on fair and reasonable terms and (iii) such venture interests acquired
and capital contributions made (valued as of the date such interest was acquired
or the contribution made) do not exceed, in the aggregate at any time
outstanding an amount equal to $1,000,000.

(i) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America.

(j) loans or advances to employees, officers or directors in the ordinary course
of business of the Parent Guarantor or any of the Subsidiaries, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley
Act of 2002, but in any event not to exceed $250,000 in the aggregate at any
time.

(k) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Parent Guarantor or the Borrower as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of the Subsidiaries; provided that the
Parent Guarantor shall give the Administrative Agent prompt written notice in
the event that the aggregate amount of all Investments held at any one time
under this Section 9.05(k) exceeds $2,500,000.

(l) other Investments not to exceed $1,000,000 in the aggregate at any time.

Section 9.06 Nature of Business; International Operations. The Parent Guarantor
and Borrower will not allow any material change to be made in the character of
its business as an oil and gas exploration and production company. From and
after the date hereof, the Borrower and the Subsidiaries will not acquire or
make any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States.

Section 9.07 Limitation on Leases. The Parent Guarantor and Borrower will not
create, incur, assume or suffer to exist any obligation for the payment of rent
or hire of Property of any kind whatsoever (real or personal but excluding
Capital Leases and leases of Hydrocarbon Interests), under leases or lease
agreements which would cause the aggregate amount of all payments made pursuant
to all such leases or lease agreements, including, without limitation, any
residual payments at the end of any lease, to exceed $1,000,000 in any period of
twelve consecutive calendar months during the life of such leases.

Section 9.08 Proceeds of Notes. The Parent Guarantor will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.21. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action

 

- 74 -



--------------------------------------------------------------------------------

which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate Section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

Section 9.09 ERISA Compliance. The Parent Guarantor and Borrower will not at any
time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent Guarantor, the Borrower or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent Guarantor, the Borrower or any
ERISA Affiliate is required to pay as contributions thereto.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Parent Guarantor or the Borrower out of the ordinary course of business or
the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, the Borrower will not discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

Section 9.11 Mergers, Etc. Neither the Parent Guarantor nor the Borrower will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that any
Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary and
that the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor.

Section 9.12 Sale of Properties. The Parent Guarantor and the Borrower will not
sell, assign, farm-out, convey or otherwise transfer any Property except for:
(a) the sale of Hydrocarbons in the ordinary course of business; (b) farmouts of
undeveloped acreage and

 

- 75 -



--------------------------------------------------------------------------------

assignments in connection with such farmouts; (c) the sale or transfer of
equipment that is no longer necessary for the business of the Borrower or the
Parent Guarantor or is replaced by equipment of at least comparable value and
use; (d) a disposition by a Guarantor to the Borrower or by the Borrower or a
Guarantor to a Guarantor; (e) a disposition of cash, cash equivalents or other
financial assets in the ordinary course of business; (f) an issuance of Equity
Interests by a Guarantor to the Borrower or to a Guarantor; (g) any casualty or
condemnation event (other than a Casualty Event covered by the following
clause (i)); (h) the making of a Restricted Payment permitted by Section 9.04 or
an Investment permitted by Section 9.05; (i) the sale or other disposition
(including Casualty Events) of any Oil and Gas Property or any interest therein
or any Subsidiary owning Oil and Gas Properties; provided that (i) 100% of the
consideration received in respect of such sale or other disposition shall be
cash; (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject of such sale or other
disposition (as reasonably determined by the board of directors of the Parent
Guarantor and, if requested by the Administrative Agent, the Parent Guarantor
shall deliver a certificate of a Responsible Officer certifying to that effect)
and (iii) if any such sale or other disposition is of a Subsidiary owning Oil
and Gas Properties, such sale or other disposition shall include all the Equity
Interests of such Subsidiary; and (j) sales and other dispositions of Properties
not regulated by subsections (a) to (i) of this Section 9.12 having a fair
market value not to exceed $1,000,000 during any 12-month period provided that
any net cash proceeds of such sale or disposition permitted by the foregoing
clause (i) or this clause (j) are used to prepay outstanding Loans.

Section 9.13 Environmental Matters. Each of the Parent Guarantor and the
Borrower will not cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to a Release or threatened Release of Hazardous Materials, exposure to any
Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Parent Guarantor and Borrower
will not enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate (other than the Guarantors and Wholly-Owned Subsidiaries of
the Borrower) unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional subsidiary unless the Borrower
complies with Section 8.14. The Borrower shall not, and shall not permit any
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
subsidiary except in compliance with Section 9.12(i). Neither the Borrower nor
any Subsidiary shall have any Subsidiaries organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Colombia.

 

- 76 -



--------------------------------------------------------------------------------

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Parent
Guarantor and the Borrower will not create, incur, assume or suffer to exist any
contract, agreement or understanding which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
in favor of the Administrative Agent and the Lenders or restricts any Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith other than:

(a) this Agreement, the Security Instruments, any Second Lien Facility
Documents, or Capital Leases creating Liens permitted by Section 9.03(c);

(b) any leases, subleases, licenses or similar contracts as they affect any
Property or Lien subject to such lease, sublease, license or similar contract;

(c) restrictions imposed by any Governmental Requirement;

(d) restrictions that arise pursuant to agreements entered into with respect to
any sale, transfer or other disposition permitted by Section 9.12 and applicable
solely to assets under such sale, transfer or disposition;

(e) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 9.05, which
customary provisions are applicable solely to such joint ventures or otherwise
arise in agreements which restrict the Disposition or distribution of assets or
Property in oil and gas leases, joint operating agreements, joint exploration
and/or development agreements, participation agreements and other similar
agreements entered into in the ordinary course of the oil and gas exploration
and development business;

(f) restrictions on the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(g) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Parent
Guarantor and the Borrower will not allow gas imbalances, take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower that
would require Borrower to deliver Hydrocarbons at some future time without then
or thereafter receiving full payment therefor to exceed one half bcf of gas (on
an mcf equivalent basis) in the aggregate.

Section 9.18 Swap Agreements. Neither the Parent Guarantor nor the Borrower will
enter into any commodity Swap Agreements (a) with any Person other than an
Approved Counterparty or (b) which would cause the notional volumes for which
(when aggregated with other commodity Swap Agreements then in effect other than
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) to exceed, as of the date such Swap Agreement is executed, 90% of
Forecasted Production from the Proved Developed Producing Properties as set
forth in the most recent Reserved Report delivered pursuant hereto for each
month during the period during which such Swap Agreement is in effect for each
of crude oil,

 

- 77 -



--------------------------------------------------------------------------------

natural gas and natural gas liquids, calculated separately, for the 60 month
period following the date such Swap Agreement is entered into. In no event shall
any Swap Agreement contain any requirement, agreement or covenant for the Parent
Guarantor or the Borrower to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures (other than
Secured Swap Agreements secured pursuant to the Loan Documents).

Section 9.19 Swap Agreement Termination. The Parent Guarantor and Borrower shall
maintain the hedged positions established pursuant to Swap Agreements used to
calculate the then effective Total Proved Asset Coverage Ratio and the Secured
Debt Asset Coverage Ratio and shall neither assign, terminate or unwind any such
Swap Agreements nor sell any Swap Agreements if the effect of such action (when
taken together with any other Swap Agreements executed contemporaneously with
the taking of such action) would have the effect of canceling its positions
under such Swap Agreements; provided that notwithstanding the foregoing, the
Parent Guarantor and the Borrower may assign, terminate or unwind Swap
Agreements with the effect of canceling its position if it (x) provides not less
than ten Business Days prior written notice of such intent to the Administrative
Agent and the Lenders, (y) is in pro forma compliance with the Total Proved
Asset Coverage Ratio and the Secured Debt Asset Coverage Ratio and (z) uses any
net cash proceeds of such disposition to prepay outstanding Loans.

Section 9.20 Use of Proceeds. The Borrower shall not use, and shall procure that
the Parent Guarantor, the Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
the Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 9.21 Consolidated Cash Balance. When any Loans are outstanding, the
Parent Guarantor and Borrower shall not permit the Consolidated Cash Balance at
the end of any Business Day (i) on or before March 31, 2018, to exceed
$27,500,000 and (ii) on or after April 1, 2018, to exceed $7,500,000.

Section 9.22 G&A. The Parent Guarantor and the Borrower shall not incur general
and administrative expenses determined in accordance with GAAP payable in cash
in excess of (i) $3,575,000 during each of the third fiscal quarter and the
fourth fiscal quarter of fiscal year 2016 and (ii) $2,775,000 during any quarter
of fiscal year 2017 or in excess of $10,100,000 in the aggregate for all of
fiscal year 2017.

Section 9.23 Leverage. The Borrower shall not permit the ratio as of the last
day of any fiscal quarter commencing with the fiscal quarter ending March 31,
2018 of (x) Debt (net of any Unrestricted Cash on such date in an amount not to
exceed (A) on or prior to March 31, 2018 $10,000,000 and (B) on or after
April 1, 2018, $7,500,000 held by the Parent Guarantor and its Subsidiaries) of
the Parent Guarantor and its Subsidiaries on a consolidated basis (other than
non-cash Debt under FASB AFC 815) to (y) EBITDAX for the twelve months ending on
the last day of such fiscal quarter to be greater than 4.00 to 1.00.

 

- 78 -



--------------------------------------------------------------------------------

Section 9.24 Minimum Liquidity. The Parent Guarantor and the Borrower shall
maintain minimum liquidity from the Effective Date until April 1, 2018, of $3.0
million, and thereafter, of $2.0 million; provided that any breach of this
minimum liquidity covenant may be waived with the consent of the Majority
Lenders.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Parent Guarantor or Borrower in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Parent Guarantor or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(m), Section 8.01(o),
Section 8.02, Section 8.03, Section 8.14, Section 8.15, Section 8.19,
Section 8.21 or in Article IX.

(e) the Parent Guarantor or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
15 days after the earlier to occur of (A) notice thereof from the Administrative
Agent to the Parent Guarantor (which notice will be given at the request of any
Lender) or (B) a Responsible Officer of the Parent Guarantor or the Borrower
otherwise becoming aware of such default.

(f) the Parent Guarantor or the Borrower shall fail to make any payment (whether
of principal or interest and regardless of amount) when due beyond any
applicable grace or cure period in respect of any Material Indebtedness.

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to

 

- 79 -



--------------------------------------------------------------------------------

require the Redemption thereof or any offer to Redeem to be made in respect
thereof, prior to its scheduled maturity or require the Parent Guarantor or the
Borrower to make an offer in respect thereof; provided that notwithstanding the
foregoing a breach of Section 7.33 of the Second Lien Facility Agreement shall
not constitute an Event of Default under this Section 10.01(g) to the extent the
holders of the Second Lien Debt waive such breach prior to its becoming an event
of default under the Second Lien Facility Agreement. For the avoidance of doubt,
such waiver by the holders of the Second Lien Debt shall not constitute a waiver
of Section 9.24 hereof.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Guarantor or the Borrower or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Guarantor or the Borrower or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 30 days or an order or decree approving or ordering any
of the foregoing shall be entered.

(i) the Parent Guarantor or the Borrower shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Guarantor or the Borrower or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or any stockholder of the Parent Guarantor shall
make any request or take any action for the purpose of calling a meeting of the
stockholders of the Parent Guarantor to consider a resolution to dissolve and
wind-up the Parent Guarantor’s or the Borrower’s affairs.

(j) the Parent Guarantor or the Borrower shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 or (ii) any one or more non-monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered against the Parent Guarantor or the
Borrower and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Parent Guarantor or the Borrower to enforce any such judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Parent Guarantor the Borrower or shall be repudiated by any of them, or cease to
create a valid and perfected Lien of the priority required thereby on any of the
collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement or any other Loan Document, or the Parent Guarantor
or the Borrower or any of their Affiliates shall so state in writing.

 

- 80 -



--------------------------------------------------------------------------------

(m) a Change in Control shall occur.

(n) the Intercreditor Agreement shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with its terms against Borrower or any
party thereto or any lender of any Second Lien Facility or shall be repudiated
by any of them, or cause the Liens of any Second Lien Facility Documents to be
senior or pari passu in right to the Liens of this Agreement, or any payment by
Borrower or any Guarantor in violation of the terms of the Intercreditor
Agreement.

(o) the threshold in any Second Lien Facility Agreement for Property Disposition
that triggers a requirement for a Redemption of Second Lien Debt shall be
reduced.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Parent
Guarantor, declare the Notes and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Parent
Guarantor, the Borrower and the Guarantors accrued hereunder and under the Notes
and the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Notes and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and the other obligations of the Parent Guarantor, the Borrower and
the Guarantors accrued hereunder and under the Notes and the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Parent Guarantor, the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) Except as otherwise provided in Section 4.03, all proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

 

- 81 -



--------------------------------------------------------------------------------

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans and
payment of Secured Swap Obligations and Secured Cash Management Obligations;

(v) fifth, pro rata to any other Indebtedness; and

(vi) sixth, to serve as cash collateral to be held by the Administrative Agent
to secure the LC Exposure, if any; and

(vii) seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrower nor any Guarantor shall have rights as a third party beneficiary of any
of such provisions (other than under Section 11.06 and Section 11.11).

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent and the Issuing Bank shall have no duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither the Administrative Agent nor the Issuing Bank shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties),
(b) neither the Administrative Agent nor the Issuing Bank shall have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, neither
the Administrative Agent nor the Issuing Bank shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Parent Guarantor or the Borrower or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or as
Issuing Bank or any of their Affiliates in any capacity. Neither the
Administrative Agent nor the Issuing Bank shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent and the Issuing Bank by the Parent Guarantor or the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or

 

- 82 -



--------------------------------------------------------------------------------

inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or under any other
Loan Document or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Issuing Bank or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Parent Guarantor or the Borrower or their Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in Article VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent and
the Issuing Bank shall have received written notice from such Lender prior to
the proposed closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. Neither the Administrative Agent
nor the Issuing Bank shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Issuing Bank is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02) and in all cases the Administrative Agent and the Issuing Bank
shall be fully justified in failing or refusing to act hereunder or under any
other Loan Documents unless it shall (a) receive written instructions from the
Required Lenders, the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent and the
Issuing Bank shall be binding on all of the Lenders. If a Default has occurred
and is continuing, then the Administrative Agent shall take such action with
respect to such Default as shall be directed by the requisite Lenders in the
written instructions (with indemnities) described in this Section 11.03;
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders. In no
event, however, shall the Administrative Agent or the Issuing Bank be required
to take any action which exposes the Administrative Agent or the Issuing Bank to
personal liability or which is contrary to this Agreement, the Loan Documents or
applicable law. The Administrative Agent and the Issuing Bank shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders, the Majority Lenders or the Lenders (or such
other number or percentage of the Lenders as shall be necessary under

 

- 83 -



--------------------------------------------------------------------------------

the circumstances as provided in Section 12.02), and otherwise the
Administrative Agent and the Issuing Bank shall not be liable for any action
taken or not taken by it hereunder or under any other Loan Document or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct.

Section 11.04 Reliance. The Administrative Agent and the Issuing Bank shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent and the Issuing Bank also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon and
each of the Borrower, the Lenders and the Issuing Bank hereby waive the right to
dispute the Administrative Agent’s or the Issuing Bank record of such statement,
except in the case of gross negligence or willful misconduct by the
Administrative Agent or the Issuing Bank, as the case may be. The Administrative
Agent and the Issuing Bank may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent and the Issuing Bank may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and the Issuing Bank and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-agent and to the Related Parties of the
Administrative or the Issuing Bank and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation or removal of
the retiring Administrative Agent, then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article XI and
Section 12.03 shall continue in effect for the benefit of such

 

- 84 -



--------------------------------------------------------------------------------

retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Section 11.07 Administrative Agent and Issuing Bank as Lender. The bank serving
as the Administrative Agent or Issuing Bank hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent or the Issuing Bank, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Parent Guarantor or the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent or the Issuing Bank hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or the Issuing Bank or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or the Issuing Bank or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. Neither the Administrative Agent nor
the Issuing Bank shall be required to keep itself informed as to the performance
or observance by the Parent Guarantor or the Borrower or any of their
Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Parent Guarantor or the Borrower or their Subsidiaries. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, neither the Administrative
Agent nor the Issuing Bank shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Parent Guarantor or the Borrower (or any of their
Affiliates) which may come into the possession of the Administrative Agent or
the Issuing Bank or any of their Affiliates. In this regard, each Lender
acknowledges that Willkie Farr & Gallagher LLP is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent Guarantor or the Borrower or any of their
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid

 

- 85 -



--------------------------------------------------------------------------------

and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under
Section 12.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting the provisions of
Section 5.03(a) or Section 5.03(c), each Lender and the Issuing Bank shall, and
does hereby, indemnify the Administrative Agent, and shall make payable in
respect thereof within 30 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the Internal Revenue
Service or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender or the Issuing Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 11.10. The agreements in this Section 11.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 11.11 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender (on behalf of itself and on behalf of any Affiliate that is a
Secured Swap Party or a Secured Cash Management Provider) and the Issuing Bank
hereby authorizes the Administrative

 

- 86 -



--------------------------------------------------------------------------------

Agent to release any Collateral that is permitted to be sold or released
pursuant to the terms of the Loan Documents and to release any Guarantor from
the Guarantee Agreement pursuant to the terms hereof or thereof. Each Lender and
the Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.

Section 11.12 The Arranger. The Arranger shall have no duties, responsibilities
or liabilities under this Agreement and the other Loan Documents other than its
duties, responsibilities and liabilities in its capacity as a Lender hereunder.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Parent Guarantor, to it at 801 Louisiana, Suite 700, Houston, TX
77002, Attention of Chief Financial Officer (Telecopy No. (832) 389-5396);

(ii) if to the Borrower, to it at 801 Louisiana, Suite 700, Houston, TX 77002,
Attention of Chief Financial Officer (Telecopy No. (832) 389-5396);

(iii) if to the Administrative Agent, to it at 1000 Louisiana St., 8th Floor,
Houston, Texas 77002, Attention: Stephanie Harrell, Facsimile: (713) 319-1925;

(iv) if to the Administrative Agent, to it at 1525 West W. T. Harris Boulevard,
MAC D1109-019, Charlotte, NC 28262, Attention: Yvette McQueen (Telephone:
(704) 590-2706, Facsimile: (704) 590-2782); with a copy to: Wells Fargo Bank,
National Association, 1000 Louisiana Street, Ninth Floor, Houston, Texas 77002,
MAC T0002-090, Attention: Stephanie Harrell, Facsimile: (713) 319-1925, Email:
stephanie.harrell@wellsfargo.com; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

- 87 -



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Parent
Guarantor or the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of the Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Parent Guarantor, the
Borrower and the Majority Lenders or by the Parent Guarantor, the Borrower and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall (i) increase the Credit Amount of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Indebtedness hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby
(except that the application of the post-default rate interest under
Section 3.02(c) may be waived by the Administrative Agent with the consent of
the Majority Lenders), (iii) postpone the scheduled date of payment or
prepayment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Maturity Date without the
written consent of each Lender affected thereby (except that any mandatory
prepayment required by Section 3.04(c)(i) or Section 3.04(c)(ii) may be waived
by the Administrative Agent with the consent of the Majority Lenders),
(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) waive or amend Section 3.04(c)(iii), Section 3.04(c)(iv),
Section 6.01, Section 8.14, Section 10.02(c) or

 

- 88 -



--------------------------------------------------------------------------------

Section 12.16 or change the definition of the term “Subsidiary” without the
written consent of each Lender (other than any Defaulting Lender); provided that
any waiver or amendment to Section 12.16, the terms of Section 10.02(c) or any
Security Instrument in a manner that results in the Secured Swap Obligations or
the Secured Cash Management Obligations secured by such Security Instrument no
longer being secured thereby on an equal and ratable basis with the principal of
the Loans, or any amendment or other change to the definition of “Secured Swap
Agreement”, “Secured Swap Obligations”, “Secured Swap Party”, “Secured Cash
Management Agreement”, “Secured Cash Management Obligations” or “Secured Cash
Management Provider” shall also require the written consent of each Lender and
each Secured Swap Party and each Secured Cash Management Provider adversely
affected thereby, (vi) release any Guarantor (except as set forth in the
Guarantee Agreement) or release all or substantially all of the collateral
(other than as provided in Section 11.11) without the written consent of each
Lender (other than any Defaulting Lender), or (vii) change any of the provisions
of this Section 12.02(b) or the definition of “Majority Lenders” or “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Defaulting Lender); provided that any change to the provisions of
Section 12.02(b)(v) or this proviso in this Section 12.02(b)(vii), shall also
require the written consent of each Secured Swap Party and each Secured Cash
Management Provider; provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, any other
Agent, or the Issuing Bank hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such other Agent or the
Issuing Bank, as the case may be. Notwithstanding the foregoing, any supplement
to Schedule 7.14 shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Parent Guarantor and the Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
legal counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental invasive and non-invasive assessments
and audits and surveys and appraisals, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses and Other Taxes incurred by the Administrative Agent or
any Lender in connection with any filing, registration, recording or perfection
of any security interest contemplated by this Agreement or any Security
Instrument or any other document referred to therein, (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of the Letter of Credit or any demand
for payment thereunder,

 

- 89 -



--------------------------------------------------------------------------------

(iv) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel, financial advisor or consultant for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
or the Letter of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or the Letter of Credit.

(b) THE PARENT GUARANTOR AND THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE PARENT GUARANTOR OR THE BORROWER TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR THE LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER THE LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF THE
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER THE LETTER OF CREDIT
NOTWITHSTANDING THE NON COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE PARENT GUARANTOR AND
THE BORROWER BY THE PARENT GUARANTOR AND THE BORROWER, (vii) ANY ASSERTION THAT
THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT
GUARANTOR OR THE BORROWER OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING,
THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR

 

- 90 -



--------------------------------------------------------------------------------

PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE PARENT GUARANTOR OR THE
BORROWER WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT GUARANTOR OR THE
BORROWER, (x) THE PAST OWNERSHIP BY THE PARENT GUARANTOR OR THE BORROWER OF ANY
OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE PARENT GUARANTOR OR THE BORROWER OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
PARENT GUARANTOR OR THE BORROWER, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE PARENT GUARANTOR OR THE BORROWER, OR (xiii) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS,
OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH
INDEMNITEE. THIS SECTION 12.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER
THAN TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX
CLAIM.

(c) To the extent that the Parent Guarantor or the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under Section 12.03(a) or Section 12.03(b), each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, neither Parent Guarantor nor
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or

 

- 91 -



--------------------------------------------------------------------------------

actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the Letter of Credit or the use
of the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable not later than ten
days after written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues the
Letter of Credit), except that (i) neither the Parent Guarantor nor the Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Parent Guarantor or the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 12.04. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues the
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans and
participation in the Letter of Credit at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans
and participation in the Letter of Credit, the amount of the Loans and
participation in the Letter of Credit of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

- 92 -



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no such assignment shall be made to the Borrower, the Parent Guarantor or
any of their Affiliates or Subsidiaries or to any natural Person.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Credit Amount of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(c)(ii) and any
written consent to such assignment

 

- 93 -



--------------------------------------------------------------------------------

required by Section 12.04, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

(c)

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans and
its participation in the Letter of Credit owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant. In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03. Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A

 

- 94 -



--------------------------------------------------------------------------------

Participant shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the Parent
Guarantor and the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any other Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or the Letter of Credit is outstanding. The
provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letter of Credit or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Parent Guarantor and the Borrower shall each
take such action as may be reasonably requested by the Administrative Agent and
the Lenders to effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

- 95 -



--------------------------------------------------------------------------------

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent Guarantor
or the Borrower against any of and all the obligations owed to such Lender now
or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section 12.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.

 

- 96 -



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM
OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

- 97 -



--------------------------------------------------------------------------------

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Parent Guarantor and the
Borrower and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Parent Guarantor or the Borrower. For the purposes
of this Section 12.11, “Information” means all information received from the
Parent Guarantor or the Borrower relating to the Parent Guarantor or the
Borrower and their businesses, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Parent Guarantor or the
Borrower; provided that, in the case of information received from the Parent
Guarantor or the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Parent Guarantor, the Borrower, the Administrative Agent, each
Lender and the respective Affiliates of each of the foregoing (and the
respective partners, directors, officers, employees, agents, advisors and other
representatives of the aforementioned Persons), and any other party, may
disclose to any and all Persons, without limitation of any kind (a) any
information with respect to the U.S. federal and state income tax treatment of
the transactions contemplated hereby and any facts that may be relevant to
understanding the U.S. federal or state income tax treatment of such
transactions (“tax structure”), which facts shall not include for this purpose
the names of the parties or any other person named herein, or information that
would permit identification of the parties or such other persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or tax structure, and (b) all materials of any kind
(including opinions or other tax analyses) that are provided to the Parent
Guarantor, the Borrower, the Administrative Agent or such Lender relating to
such tax treatment or tax structure.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose

 

- 98 -



--------------------------------------------------------------------------------

laws may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows: (a) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such

Lender under any of the Loan Documents or agreements or otherwise in connection
with the Notes shall under no circumstances exceed the maximum amount allowed by
such applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN

 

- 99 -



--------------------------------------------------------------------------------

REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Letter of Credit. Notwithstanding anything in the Agreement to
this contrary, the provisions of this Agreement relating to the Letter of Credit
shall only be effective if the Letter of Credit is outstanding on the Effective
Date.

Section 12.15 Flood Insurance Provisions. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
enclosed structure (having two or more walls and a roof) or manufactured mobile
home (both a “Building”) included in the definition of “Mortgaged Property” and
no Building is hereby encumbered by this Agreement or any other Loan Document.

Section 12.16 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to Secured Swap
Parties and Secured Cash Management Providers on a pro rata basis (but subject
to the terms of the Loan Documents, including provisions thereof relating to the
application and priority of payments to the Persons entitled thereto) in respect
of any Secured Swap Obligations or Secured Cash Management Obligations; provided
that if a Person or its Affiliate ceases to be a Secured Swap Party or Secured
Cash Management Provider solely because the Credit Exposures have been paid in
full, then the Liens securing such Secured Swap Agreements and Secured Cash
Management Agreement shall continue in favor of such Person until those
obligations are paid in full in cash or otherwise expire or are terminated or
otherwise cash collateralized in a manner acceptable to such Secured Swap Party
or Secured Cash Management Provider. Except as expressly set forth in
Section 12.02(b), no Secured Swap Party or Secured Swap Cash Management Provider
shall have any voting rights under any Loan Document as a result of the
existence of any Secured Swap Obligations or Secured Cash Management Obligations
owed to it.

Section 12.17 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend the Letter of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
any Subsidiary, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.

 

- 100 -



--------------------------------------------------------------------------------

Section 12.18 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent Guarantor and the Borrower acknowledge and agree that:
(i) (A) the arranging and other services related to the Loan Documents provided
by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Parent Guarantor and the Borrower, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Parent Guarantor and the Borrower
are each capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Parent Guarantor and the Borrower, or any other
Person and (B) neither the Administrative Agent nor any Lender has any
obligation to the Parent Guarantor and the Borrower with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent
Guarantor and the Borrower, and neither the Administrative Agent nor any Lender
has any obligation to disclose any of such interests to the Parent Guarantor or
the Borrower. To the fullest extent permitted by law, the Parent Guarantor and
the Borrower hereby waive and release any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 12.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

- 101 -



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN NEXT PAGE]

 

- 102 -



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

PARENT GUARANTOR:     GOODRICH PETROLEUM CORPORATION     By:  

/s/ Michael J. Killelea

    Name:   Michael J. Killelea     Title:   Senior Vice President, General
Counsel and Corporate Secretary BORROWER:     GOODRICH PETROLEUM COMPANY, L.L.C.
    By:  

/s/ Michael J. Killelea

    Name:   Michael J. Killelea     Title:   Senior Vice President, General
Counsel and Corporate Secretary

 

[Signature Page – Credit Agreement]

1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, N.A.     as Administrative Agent and
Lender     By:  

/s/ Stephanie Harrell

    Name:   Stephanie Harrell     Title:   Vice President

 

[Signature Page – Credit Agreement]

2



--------------------------------------------------------------------------------

LENDER:     BANK OF MONTREAL     as Lender     By:  

/s/ James A. Jerz

    Name:   James A. Jerz     Title:   Director

 

[Signature Page – Credit Agreement]

3



--------------------------------------------------------------------------------

LENDER:     COMPASS BANK     as Lender     By:  

/s/ Payton K. Swope

    Name:   Payton K. Swope     Title:   Executive Vice President

 

[Signature Page – Credit Agreement]

4



--------------------------------------------------------------------------------

LENDER:     JP MORGAN CHASE BANK, N.A.     By:  

/s/ Correne Loeffler

    Name:   Correne Loeffler     Title:   Authorized Signature

 

[Signature Page – Credit Agreement]

5



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Tyler D. Levings

    Name:   Tyler D. Levings     Title:   Director

 

[Signature Page – Credit Agreement]

6



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     as Lender     By:  

/s/ Leslie P. Vowell

    Name:   Leslie P. Vowell     Title:   Attorney-in-Fact

 

[Signature Page – Credit Agreement]

7



--------------------------------------------------------------------------------

LENDER:     THE BANK OF NOVA SCOTIA     as Lender     By:  

/s/ Marc Graham

    Name:   Marc Graham     Title:   Director

 

[Signature Page – Credit Agreement]

8



--------------------------------------------------------------------------------

ANNEX I

LIST OF CREDIT AMOUNTS

Aggregate Credit Amounts

 

Name of Lender

   Credit Amount      Applicable Percentage  

Wells Fargo Bank, N.A.

   $ 4,155,555.56         20.78 % 

Bank of Montreal

   $ 2,911,111.11         14.56 % 

Compass Bank

   $ 2,911,111.11         14.56 % 

JP Morgan Chase Bank, NA

   $ 2,911,111.11         14.56 % 

Royal Bank of Canada

   $ 2,666,666.67         13.33 % 

Bank of America, N.A.

   $ 2,666,666.67         13.33 % 

The Bank of Nova Scotia

   $ 1,777,777.78         8.89 % 

TOTAL

   $ 20,000,000.00         100.0000 % 

 

Annex 1 - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]    [        ], 2016

FOR VALUE RECEIVED, GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited
liability company (the “Borrower”) hereby promises to pay to [            ] or
its registered assigns (the “Lender”), at the principal office of Wells Fargo
Bank, N.A. (the “Administrative Agent”), at 1000 Smith Street, Suite 800,
Houston, TX 77002, the principal sum of [            ] Dollars ($[            ])
(or such lesser amount as shall equal the aggregate unpaid principal amount of
the Loans made by the Lender to the Borrower under the Credit Agreement, as
hereinafter defined), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be recorded by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Exit Credit Agreement dated as
of October 12, 2016 among the Parent Guarantor, the Borrower, the Administrative
Agent, and the other agents and lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Credit
Agreement as the same may be amended and restated, amended, supplemented or
modified from time to time, the “Credit Agreement”). Capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

 

Exhibit A - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

GOODRICH PETROLEUM COMPANY, L.L.C. By:  

 

Name:  

 

Title:  

 

 

Exhibit A - 2



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]

 

Exhibit B - 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[                ], 20[     ]

GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company (the
“Borrower”), pursuant to Section 2.04 of the Exit Credit Agreement dated as of
October 12, 2016 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Parent Guarantor,
the Borrower, Wells Fargo Bank, N.A., as Administrative Agent and the other
agents and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [            ], 20[ ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing]; [(iv) If the resulting Borrowing is to be an ABR Borrowing, this
Interest Election Request is [Revocable] [Irrevocable] [; and]

[(v) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[            ]].

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower, in his/her official capacity set forth below and not in his/her
individual capacity, that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

GOODRICH PETROLEUM COMPANY, L.L.C. By:  

 

Name:  

 

Title:  

 

 

Exhibit C - 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of GOODRICH
PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company (the
“Borrower”), and the [            ] of Goodrich Petroleum Corporation, a
Delaware corporation (the “Parent Guarantor”) and that as such he/she is
authorized to execute this certificate on behalf of the Parent Guarantor and the
Borrower, in his/her official capacity set forth below and not in his/her
individual capacity. With reference to the Exit Credit Agreement dated as of
October 12, 2016 (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”) among the Parent Guarantor,
the Borrower, Wells Fargo Bank, N.A., as Administrative Agent, and the other
agents and lenders (the “Lenders”) which are or become a party thereto, and such
Lenders, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified):

(a) There exists no Default or Event of Default [or specify Default and
describe].

(b) Attached hereto are the detailed computations necessary to determine whether
the [Parent Guarantor] [Borrower] is in compliance with Sections 9.01, 9.22,
9.23 and 9.24 as of the end of the [fiscal quarter][fiscal year] ending
                [the             Test Date].

 

Exhibit D - 1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [            ] day of [            ].

 

GOODRICH PETROLEUM CORPORATION By:  

 

Name:  

 

Title:  

 

GOODRICH PETROLEUM COMPANY, L.L.C. By:  

 

Name:  

 

Title:  

 

 

Exhibit D - 2



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

 

1) Guarantee and Collateral Agreement dated as of October 12, 2016 by the
Borrower and the Parent Guarantor, as the Guarantors, in favor of the
Administrative Agent.

 

2) Financing Statements in respect of item 1, by

 

  a) the Borrower; and

 

  b) the Parent Guarantor.

 

3) Stock Powers delivered in respect of item 1.

 

  a) Goodrich Petroleum Company, LLC, a Louisiana limited liability company;

 

4) Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement dated as of October 12, 2016
from the Borrower to Stephanie Harrell, as Trustee for the benefit of Wells
Fargo Bank, National Association, as Administrative Agent and the Other Secured
Persons.

 

Exhibit E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto o the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    GOODRICH PETROLEUM COMPANY, L.L.C. 4.    Administrative Agent:   
Wells Fargo Bank, N.A., as the administrative agent under the Credit Agreement

 

1  Select as applicable.

 

Exhibit F - 1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Exit Credit Agreement dated as of October 12,
2016 among Goodrich Petroleum Corporation, Goodrich Petroleum Company, LLC, the
Lenders parties thereto, BNP Paribas, as Administrative Agent, and the other
agents parties thereto. 6.    Assigned Interest:   

 

Aggregate Amount of Loans for all Lenders

   Amount of Loans
Assigned      Percentage Assigned of
Loans2  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

    Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

    Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

Exhibit F - 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: Wells Fargo Bank, N.A., as Administrative Agent By
 

 

    Title: [Consented to and]4 Accepted: [NAME OF RELEVANT PARTY] By  

 

    Title:

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower and/ or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit F - 3



--------------------------------------------------------------------------------

ANNEX 1

[                    ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

5  Describe Credit Agreement at option of Administrative Agent.

 

Annex 1 - 1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

Annex 1 - 2



--------------------------------------------------------------------------------

EXHIBIT G

INTERCREDITOR AGREEMENT ATTACHED

 

Exhibit G - 1



--------------------------------------------------------------------------------

EXHIBIT H

U.S. TAX COMPLIANCE CERTIFICATES

 

Exhibit H - 1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 12, 2016
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), among Goodrich Petroleum Company, L.L.C., as
Borrower, Goodrich Petroleum Corporation as Parent Guarantor, Wells Fargo Bank,
National Association, as Administrative Agent, and the lenders party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name: Title: Date:                , 20[    ]

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 12, 2016
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), among Goodrich Petroleum Company, L.L.C., as
Borrower, Goodrich Petroleum Corporation as Parent Guarantor, Wells Fargo Bank,
National Association, as Administrative Agent, and the lenders party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name: Title: Date:                , 20[    ]

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 12, 2016
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), among Goodrich Petroleum Company, L.L.C., as
Borrower, Goodrich Petroleum Corporation as Parent Guarantor, Wells Fargo Bank,
National Association, as Administrative Agent, and the lenders party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name: Title: Date:                , 20[    ]

 

H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 12, 2016
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), among Goodrich Petroleum Company, L.L.C., as
Borrower, Goodrich Petroleum Corporation as Parent Guarantor, Wells Fargo Bank,
National Association, as Administrative Agent, and the lenders party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name: Title: Date:            , 20[    ]

 

H-4-1



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

None.

 

Schedule 7.05 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

None.

 

Schedule 7.06 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES

 

  •   Goodrich Petroleum Company, L.L.C. is a Wholly-Owned Subsidiary of
Goodrich Petroleum Corporation

 

Schedule 7.14 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.18

GAS IMBALANCES; PREPAYMENTS

None.

 

Schedule 7.18 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.19

MARKETING CONTRACTS

None.

 

Schedule 7.19 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.20

SWAP AGREEMENTS

None.

 

Schedule 7.20 - 1